     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 1 of 51



                              U NI T E D S T A T E S DI S T RI C T C O U R T
                            S O U T H E R N DI S T RI C T O F N E W Y O R K


U NI T E D S T A T E S O F A M E RI C A; t h e St at es of
C A LI F O R NI A, C O L O R A D O, C O N N E C TI C U T,
D E L A W A R E, F L O RI D A, G E O R GI A, H A W AII,
I L LI N OI S, I N DI A N A, L O UI SI A N A,
M A R Y L A N D, M A S S A C H U S E T T S, MI C HI G A N,
MI N N E S O T A, M O N T A N A, N E V A D A, N E W
H A M P S HI R E, N E W J E R S E Y, N E W M E XI C O,
N E W Y O R K, N O R T H C A R O LI N A,
O K L A H O M A, R H O D E I S L A N D, T E N N E S S E E,                 1 1 Ci v. 0 0 7 1 ( P G G)
T E X A S, VI R GI NI A, a n d WI S C O N SI N; t h e
DI S T RI C T O F C O L U M BI A, t h e CI T Y O F
C HI C A G O, a n d t h e CI T Y O F N E W Y O R K e x r el .,
a n d O S W A L D BI L O T T A,

                                                   Pl ai ntiffs,

                          - a g ai nst-

N O V A R TI S P H A R M A C E U TI C A L S
C O R P O R A TI O N,

                                                 D ef e n d a nt.



       D E F E N D A N T N O V A R T I S P H A R M A C E U TI C A L S C O R P O R A TI O N’ S
    R E S P O N S E I N O P P O S I TI O N T O T H E U NI T E D S T A T E S O F A M E RI C A’ S
                                      M O TI O N S I N LI M I N E
      Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 2 of 51



                                               T A B L E OF C O N T E N TS

T A B L E O F A U T H O RI TI E S ..........................................................................................iii

A R G U M E N T .................................................................................................................. 1

1.         T h e G o v er n m e nt’s MI L # 1 — T o E x cl u d e E vi d e n c e a n d Ar g u m e nt
           R e g ar di n g I m p a ct o n I n cr e m e nt al Pr es cri bi n g — S h o ul d B e D e ni e d ...................... 1

           A.        E vi d e n c e of I n cr e m e nt al Pr es cri bi n g Is R el e v a nt a n d Hi g hl y Pr o b ati v e
                     wit h R es p e ct t o C a us ati o n ........................................................................ 2
           B.         E vi d e n c e of I n cr e m e nt al Pr es cri bi n g Is R el e v a nt a n d Hi g hl y Pr o b ati v e
                      wit h R es p e ct t o Ot h er El e m e nt s of t h e A K S/ F C A Cl ai ms ......................... 5
           C.         E vi d e n c e of I n cr e m e nt al Pr es cri bi n g H as Als o B e e n a P art of t h e
                      G o v er n m e nt’s C as e .................................................................................. 6
           D.         N P C S h o ul d N ot B e Est o p p e d fr o m Pr es e nti n g I n cr e m e nt al Pr es cri pti o n
                      E vi d e n c e .................................................................................................. 9
2.         T h e G o v er n m e nt’s MI L # 2 — T o E x cl u d e E vi d e n c e a n d Ar g u m e nt
           R e g ar di n g C o st s of C o m p etit or a n d G e n eri c Dr u gs — S h o ul d B e D e ni e d ............ 1 0

3.         T h e G o v er n m e nt’s MI L # 3 — T o E x cl u d e E vi d e n c e a n d Ar g u m e nt
           R e g ar di n g t h e Q u alit y of N P C’s Dr u gs, N P C’s C or p or at e C h ar a ct er a n d
           P ati e nt H ar m — S h o ul d B e D e ni e d i n P art........................................................... 1 4

           A.         Q u alit y of N P C Dr u gs ............................................................................ 1 5
           B.         N P C’s C or p or at e C h ar a ct er .................................................................... 1 6
           C.        P ati e nt s N ot P h ysi c all y H ar m e d ............................................................. 1 6
4.         T h e G o v er n m e nt’s MI L # 4 — T o A d mit E vi d e n c e R e g ar di n g Cri mi n al
           C o n vi cti o ns of N P C S p e a k ers — S h o ul d B e D e ni e d ............................................ 1 7

5.         T h e G o v er n m e nt’s MI L # 5 — T o E x cl u d e T esti m o n y Fr o m Wit n e ss es W h o
           W er e R e c e ntl y Dis cl o s e d — S h o ul d B e D e ni e d ................................................... 2 0

6.         T h e G o v er n m e nt’s MI L # 6 T o E x cl u d e P ar ol E vi d e n c e R e g ar di n g t h e
           M e a ni n g of 2 0 1 0 S ettl e m e nt A gr e e m e nt ............................................................ 2 9

7.         T h e G o v er n m e nt’s MI L # 7 — T o E x cl u d e E vi d e n c e a n d Ar g u m e nt
           R e g ar di n g Cl ai ms a n d E v e nt s N ot P urs u e d at Tri al — S h o ul d B e D e ni e d ............ 2 9

8.         T h e G o v er n m e nt’s MI L # 8 — T o A d mit E vi d e n c e R e g ar di n g L a c k of
           C o ns e q u e n c es f or a Hi g h Pr es cri bi n g N o v artis S p e a k er W h o S e x u all y
           Ass a ult e d a S al e s R e pr es e nt ati v e — S h o ul d B e D e ni e d ....................................... 3 1



                                                                                                                                            i
       Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 3 of 51



9.         T h e G o v er n m e nt’s MI L # 9 — T o A d mit D o c u m e nt s C o n c er ni n g
           C af e P h ar m a P o st s — S h o ul d B e D e ni e d .............................................................. 3 3

1 0.       T h e G o v er n m e nt’s MI L # 1 0 — T o E x cl u d e E vi d e n c e a n d Ar g u m e nt
           C o ntr ar y t o t h e G o v er n m e nt’s S u g g est e d C a us ati o n St a n d ar d — S h o ul d B e
           D e ni e d ............................................................................................................... 3 4

1 1.       T h e G o v er n m e nt’s MI L # 1 1 — T o E x cl u d e E vi d e n c e a n d Ar g u m e nt
           C o n c er ni n g t h e F air M ar k et V al u e f or S p e a k er S er vi c e s — S h o ul d B e
           D e ni e d ............................................................................................................... 3 7

1 2.       T h e G o v er n m e nt’s MI L # 1 2 — T o Pr e cl u d e Ar g u m e nt t h at N P C Is O nl y
           Li a bl e f or t h e C o n d u ct of E m pl o y e e s “ wit h A ut h orit y ” — S h o ul d B e
           D e ni e d ............................................................................................................... 4 1

1 3.       T h e G o v er n m e nt’s MI L # 1 3 — T o E x cl u d e E vi d e n c e a n d Ar g u m e nt as t o
           W h et h er N o v artis S p e cifi c all y I nt e n d e d a G o v er n m e nt H e alt h C ar e
           Pr o gr a m t o P a y f or Pr es cri pti o ns R e s ulti n g fr o m Bri b es — S h o ul d B e
           D e ni e d ............................................................................................................... 4 2

1 4.       T h e G o v er n m e nt’s MI L # 1 4 T o E x cl u d e R ef er e n c e t o Tr e bl e D a m a g es
           a n d Ci vil P e n alti e s ............................................................................................. 4 4

C O N C L U SI O N ............................................................................................................. 4 5




                                                                                                                                        ii
      Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 4 of 51



                                             T A B L E O F A U T H O RI T I E S

                                                                                                                              P a g e(s)
C as es

Bi n g h a m v. B a y c ar e H e alt h S ys., N o. 8: 1 4- c v- 7 3- T- 2 3J S S, 2 0 1 6 W L
      8 7 3 9 0 5 6 ( M. D. Fl a. D e c. 1 6, 2 0 1 6) ......................................................................... 3 8

Cit y of Al m at y, K a z a k hst a n v. A bl y a z o v, N o. 1 1 5 C V 0 5 3 4 5 ( K H P) ( AJ N),
     2 0 1 9 W L 2 7 5 7 0 1 ( S. D. N. Y. J a n. 2 2, 2 0 1 9) ....................................................... 2 8, 2 9

Kl a c z a k v. C o ns ol. M e d. Tr a ns p., 4 5 8 F. S u p p. 2 d 6 2 2 ( N. D. Ill. 2 0 0 6)......................... 3 9

L- 3 C o m m c’ ns C or p. v. O SI S ys., I n c., N o. 0 2 CI V. 9 1 4 4 ( P A C), 2 0 0 6
     W L 9 8 8 1 4 3 ( S. D. N. Y. A pr. 1 3, 2 0 0 6) ..................................................................... 3 1

P ar k W est R a di ol o g y v. C ar e C or e N at. L L C, 6 7 5 F. S u p p. 2 d 3 1 4
      ( S. D. N. Y. 2 0 0 9) ...................................................................................................... 3 3

P att ers o n v. B als a mi c o, 4 4 0 F. 3 d 1 0 4 ( 2 d Cir. 2 0 0 6) ..................................................... 2 8

R o c k Isl a n d, Ar k. & L a. R. R. C o. v. U nit e d St at es, 2 5 4 U. S. 1 4 1 ( 1 9 2 0) ....................... 1 3

S e n d er v. M a n n, 2 2 5 F. R. D. 6 4 5 ( D. C ol o. 2 0 0 4) .................................................... 2 7, 2 8

S mit h v. Air b or n e Fr ei g ht C or p., 9 6 F. 3 d 1 4 5 1 ( 9t h Cir. 1 9 9 6) ...................................... 3 2

T orr es v. D e m att e o S al v a g e C o. I n c., N o. C V 1 4 7 7 4 ( A D S) ( A K T), 2 0 1 6
     W L 8 4 5 3 2 6 ( E. D. N. Y. M ar. 2, 2 0 1 6)....................................................................... 2 8

U nit e d St at es e x r el. Ar nst ei n v. T e v a P h ar ms. U S A, I n c., N o. 1 3- c v- 3 7 0 2
      ( C M), 2 0 1 6 W L 7 5 0 7 2 0 ( S. D. N. Y. F e b. 2 2, 2 0 1 6) .................................................. 3 5

U nit e d St at es e x r el. Ar nst ei n v. T e v a P h ar ms. U S A, I n c. ( “ T e v a II ”), N o.
      1 3- c v- 3 7 0 2 ( C M), 2 0 1 9 W L 1 2 4 5 6 5 6 ( S. D. N. Y. F e b. 2 7, 2 0 1 9)....................... p assi m

U nit e d St at es e x r el. B a ni g a n v. Or g a n o n U S A I n c., N o. 0 7- 1 2 1 5 3, 2 0 1 6
      W L 6 5 7 1 2 6 9 ( D. M ass. J a n. 2 0, 2 0 1 6)..................................................................... 1 3

U nit e d St at es e x r el. B a w d u ni a k v. Bi o g e n I d e c, I n c., N o. 1 2- C V- 1 0 6 0 1-
      I T, 2 0 1 8 W L 1 9 9 6 8 2 9 ( D. M ass. A pr. 2 7, 2 0 1 8)...................................................... 3 7

U nit e d St at es e x r el. Br o w n v. C el g e n e C or p., 2 2 6 F. S u p p. 3 d 1 0 3 2 ( C. D.
      C al. 2 0 1 6).......................................................................................................... 3 9, 4 0

U nit e d St at es e x r el D o e v. D e Gr e g ori o, 5 1 0 F. S u p p. 2 d 8 7 7 ( M. D. Fl a.
      2 0 0 7) ....................................................................................................................... 1 2


                                                                                                                                       iii
      Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 5 of 51



U nit e d St at es e x r el. F air L a b. Pr a cs. Ass o cs. v. Q u est Di a g n o sti cs I n c.,
      N o. 0 5 Ci v. 5 3 9 3 ( R P P), 2 0 1 1 W L 1 3 3 0 5 4 2 ( S. D. N. Y. A pr. 5, 2 0 1 1),
      aff’ d, 7 3 4 F. 3 d 1 5 4 ( 2 d Cir. 2 0 1 3) ........................................................................... 3 9

U nit e d St at es e x r el. F el d m a n v. v a n G or p, 6 9 7 F. 3 d 7 8 ( 2 d Cir. 2 0 1 2).............. 1 1, 1 2, 1 3

U nit e d St at es e x r el. Gr e e nfi el d v. M e d c o H e alt h S ols., I n c., 8 8 0 F. 3 d 8 9
      ( 3 d Cir. 2 0 1 8) ............................................................................................................ 2

U nit e d St at es e x r el. Ki n g v. S ol v a y P h ar ms., I n c., 8 7 1 F. 3 d 3 1 8 ( 5t h Cir.
      2 0 1 7) ................................................................................................................. 4 3, 4 4

U nit e d St at es e x r el. L o n g hi v. Lit hi u m P o w er T e c hs., I n c., 5 7 5 F. 3 d 4 5 8
      ( 5t h Cir. 2 0 0 9) ......................................................................................................... 1 2

U nit e d St at es e x r el. St erli n g v. H e alt h I ns. Pl a n of Gr e at er N e w Y or k,
      I n c., N o. 0 6 Ci v. 1 1 4 1 ( P A C), 2 0 0 8 W L 4 4 4 9 4 4 8 ( S. D. N. Y. S e pt. 3 0,
      2 0 0 8) ....................................................................................................................... 4 3

U nit e d St at es e x r el. T ys o n v. A m eri gr o u p Ill., 4 8 8 F. S u p p. 2 d 7 1 9 ( N. D.
      Ill. 2 0 0 7).................................................................................................................. 1 2

U nit e d St at es e x r el. W e st m or el a n d v. A m g e n, I n c., 8 1 2 F. S u p p. 2 d 3 9
      ( D. M ass. 2 0 1 1) ....................................................................................................... 1 3

U nit e d St at es e x r el. Wil ki ns v. U nit e d H e alt h Gr p., I n c., 6 5 9 F. 3 d 2 9 5 ( 3 d
      Cir. 2 0 1 1) .......................................................................................................... 1 3, 3 7

U nit e d St at es v. B or nst ei n, 4 2 3 U. S. 3 0 3 ( 1 9 7 6)............................................................ 1 1

U nit e d St at es v. L u c e, 8 7 3 F. 3 d 9 9 9 ( 7t h Cir. 2 0 1 7) ........................................................ 3

U nit e d St at es v. M c C all u m, 5 8 4 F. 3 d 4 7 1 ( 2 d Cir. 2 0 0 9)......................................... 1 9, 3 2

U nit e d St at es v. Mil es, 3 6 0 F. 3 d 4 7 2 ( 5t h Cir. 2 0 0 4). .................................................... 4 4

U nit e d St at es v. P at el, 7 7 8 F. 3 d 6 0 7 ( 7t h Cir. 2 0 1 5) ................................................ 3 5, 3 6

U nit e d St at es v. S ci e n c e A p pli c ati o ns I nt’l C or p., 6 2 6 F. 3 d 1 2 5 7 ( D. C.
      Cir. 2 0 1 0) ................................................................................................................ 4 2

St at ut es & R ul es

2 8 U. S. C. § 1 3 2 0 a- 7 b( b)( 2)( A) ...................................................................................... 3 8

3 1 U. S. C. § 3 7 2 9( a)( 1) ............................................................................................ 1 1, 1 4

3 1 U. S. C. § 3 7 2 9( a)( 1)( A) ......................................................................................... 3, 4 3

                                                                                                                                       iv
      Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 6 of 51



3 1 U. S. C. § 3 7 2 9( b)( 1)( A)............................................................................................. 4 3

4 2 U. S. C. § 1 3 2 0 a- 7 a(i)( 6) ............................................................................................ 3 8

4 2 U. S. C. § 1 3 2 0 a- 7 b( g)............................................................................................ 2, 4 3

4 2 U S C § 1 3 2 0 a- 7 b( b)( 1) .............................................................................................. 1 9

F e d. R. Ci v. P. 2 6( a)( 1)( A)(i) ........................................................................................ 2 7

F e d. R. Ci v. P. 3 7( c)( 1) ................................................................................................. 2 1




                                                                                                                                   v
      Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 7 of 51



                      D ef e n d a nt N o v artis P h ar m a c e uti c als C or p or ati o n ( “ N P C ”) s u b mit s t his

r es p o ns e i n o p p o siti o n t o 1 4 m oti o ns i n li mi n e ( “ MI L ”) fil e d b y pl ai ntiff U nit e d St at es of

A m eri c a (t h e “ G o v er n m e nt ”) t o e x cl u d e c ert ai n e vi d e n c e t h at it b eli e v es N P C m a y s e e k

t o i ntr o d u c e at tri al a n d t o est a blis h t h e a d missi bilit y of c ert ai n e vi d e n c e t h at t h e

G o v er n m e nt i nt e n d s t o i ntr o d u c e. F or t h e r e as o ns s et f ort h b el o w, t h e C o urt s h o ul d d e n y

t h e G o v er n m e nt’s m oti o ns o n t h eir m erit s or, i n t h e i nst a n c e s w h er e N P C d o es n ot i nt e n d

t o off er t h e c h all e n g e d e vi d e n c e, as m o ot.

                                                        A R G U ME NT

1.         T h e G o v e r n m e nt’s M I L # 1 — T o E x cl u d e E vi d e n c e a n d A r g u m e nt R e g a r di n g
           I m p a ct o n I n c r e m e nt al P r es c ri bi n g — S h o ul d B e D e ni e d

                      T h e G o v er n m e nt h as m o v e d i n li mi n e t o pr e cl u d e e vi d e n c e a n d ar g u m e nt

r e g ar di n g w h et h er i n cr e m e nt al pr es cri pti o ns w er e writt e n b y d o ct ors as a r es ult of it s

all e g e d ki c k b a c k s c h e m e — e vi d e n c e a n d ar g u m e nt t h at u p t o n o w h a v e b e e n a p art of t h e

G o v er n m e nt’s o w n c as e, i n cl u di n g it s e x p ert o pi ni o ns. A c c or di n g t o t h e G o v er n m e nt,

s u c h e vi d e n c e a n d ar g u m e nt ar e irr el e v a nt b e c a u s e it d o es n ot n e e d t o pr o v e c a us ati o n at

tri al a n d ar e “ u nf airl y pr ej u di ci al ”, n ot wit hst a n di n g t h at t h e G o v er n m e nt h as alr e a d y

d e v el o p e d e x p ert o pi ni o ns a n d f a ct e vi d e n c e o n t h e s a m e t o pi c it n o w s e e ks t o e x cl u d e.

S e e G o v’t MI L at 2- 7. As s et f ort h i n it s pr etri al m e m or a n d u m of l a w, N P C dis a gr e es

wit h t h e G o v er n m e nt’s vi e w of t h e l a w r e g ar di n g c a us ati o n a n d, i n a n y e v e nt, b eli e v es

t his e vi d e n c e is hi g hl y pr o b ati v e, n ot o nl y f or est a blis hi n g pr o xi m at e c a us ati o n, b ut als o

f or est a blis hi n g w h et h er t h er e w er e ki c k b a c k s i n t h e first pl a c e a n d w h et h er N P C h a d t h e

r e q uisit e i nt e nt. T h e G o v er n m e nt als o c o nt e n ds t h at “ h a vi n g ar g u e d a n d p ers u a d e d t h e

C o urt t h at pr e- 2 0 0 2 d o ct or i nf or m ati o n — criti c al t o r eli a bl y c al c ul at e d o ct ors’

h y p ot h eti c al b ut-f or pr es cri bi n g — w a s u n n e c ess ar y i n t his c as e, N o v artis s h o ul d b e

                                                                                                                                      1
      Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 8 of 51



est o p p e d fr o m n o w p utti n g f or w ar d a n ar g u m e nt t h at c a n n ot b e a d e q u at el y r e b utt e d

wit h o ut t his i nf or m ati o n it r ef u s e d t o pr o d u c e ”. I d. at 3. T his ar g u m e nt i g n or es t h at

( a) N P C o p p o s e d t h e G o v er n m e nt’s 2 0 1 5 r e q u est n ot o n r el e v a n c e gr o u n ds, b ut b e c a us e

t h e 1 0 y e ar s of d at a alr e a d y pr o d u c e d w as s uffi ci e nt t o i d e ntif y tr e n ds; a n d ( b) t h e

G o v er n m e nt’s e x p ert a gr e e d, n ot e v e n m e nti o ni n g t h e l a c k of 2 0 0 1 d at a as a n iss u e i n his

r e p ort.

             A.       E vi d e n c e of I n cr e m e nt al Pr es cri bi n g Is R el e v a nt a n d Hi g hl y Pr o b ati v e
                      wit h R es p e ct t o C a us ati o n

                      F or t h e r e as o ns s et f ort h i n N P C’s pr etri al m e m or a n d u m of l a w, t h e

G o v er n m e nt is wr o n g t h at t o r e c o v er d a m a g e s o n it s F C A cl ai ms it n e e d n ot est a blis h t h at

t h e all e g e d ki c k b a c ks i n d u c e d d o ct ors t o writ e pr es cri pti o ns; as s u c h, t his e vi d e n c e is

r el e v a nt a n d hi g hl y pr o b ati v e. I n it s m oti o n, t h e G o v er n m e nt r eli e s h e a vil y o n U nit e d

St at es e x r el. Gr e e nfi el d v. M e d c o H e alt h S ols., I n c., 8 8 0 F. 3 d 8 9 ( 3 d Cir. 2 0 1 8), w hi c h

h el d t h at t h e “r es ulti n g fr o m ” l a n g u a g e i n S e cti o n 1 3 2 0 a- 7 b( g) of t h e A K S d o es n ot

r e q uir e a s h o wi n g of “ b ut f or ” c a us ati o n t o est a blis h “f alsit y ” u n d er t h e F C A. S e e i d. at

9 6- 9 7; s e e als o 4 2 U. S. C. § 1 3 2 0 a- 7 b( g) (st ati n g cl ai ms ar e “f als e ” o nl y w h e n t h e y

“i n cl u d e[] it e ms or s er vi c es r es ulti n g fr o m a vi ol ati o n of ” t h e A K S). C o ntr ar y t o w h at

t h e G o v er n m e nt c o nt e n ds, h o w e v er, N P C d o es n ot ar g u e t h at t h e l a w r e q uir e s b ut-f or

c a us ati o n, o nl y pr o xi m at e c a us ati o n —i. e., t h e G o v er n m e nt m u st pr o v e t h at t h e ki c k b a c k

h a d a s u bst a nti al c o ntri b uti n g i m p a ct o n a d o ct or’s pr es cri bi n g d e cisi o ns. I n ot h er w or ds,

N P C d o es n ot b eli e v e t h e G o v er n m e nt m ust s h o w t h at a d o ct or w o ul d n ot h a v e

pr es cri b e d t h e m e di c ati o n “‘ a bs e nt t h e ki c k b a c ks’ ”, Gr e e nfi el d, 8 8 0 F. 3 d at 9 8, b ut r at h er

t h at t h e ki c k b a c k h a d a s u bst a nti al i nfl u e n c e; t h e a m o u nt of t h at i nfl u e n c e —t h e

i n cr e m e nt al pr es cri pti o ns —is t h e G o v er n m e nt’s d a m a g e s, if a n y. S e e, e. g., D ef.’s
                                                                                                                                   2
      Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 9 of 51



Pr etri al M e m. at 1 5- 1 6; D ef.’s R e q. D- 2 1 ( F als e Cl ai ms A ct: ‘ Pr o xi m at e C a us ati o n’

R e q uir e d); D ef.’s R e q. D- 2 7 ( M e as ur e of D a m a g e s); U nit e d St at es v. L u c e, 8 7 3 F. 3 d

9 9 9, 1 0 1 4 ( 7t h Cir. 2 0 1 7) ( “ o ur o w n r e a di n g of t h e st at ut or y l a n g u a g e n o w c o n vi n c es us

t h at t h e c o urs e c h art e d b y o ur sist er cir c uit s is t h e c orr e ct r e a di n g of t h e st at ut or y t e xt . . .

a n d a d o pt t h e pr o xi m at e c a us e st a n d ar d f or F C A c as es ”). T o ass ess w h et h er a ki c k b a c k

h a d a n y i nfl u e n c e a n d t o d et er mi n e a n y r es ulti n g d a m a g e s, tr e n ds i n d o ct ors’ pr es cri pti o n

writi n g d uri n g t h e p eri o d of t h e all e g e d ki c k b a c ks is hi g hl y pr o b ati v e.

                       Gr e e nfi el d’s a n al ysis is als o i n c o m pl et e wit h r es p e ct t o p arti es, li k e N P C,

t h at di d n ot dir e ctl y pr e s e nt a cl ai m, a s t h e p h ar m a c y d ef e n d a nt di d i n Gr e e nfi el d.

Alt h o u g h N P C dis a gr e es t h at t h e T hir d Cir c uit c orr e ctl y i nt er pr et e d t h e “r es ulti n g fr o m ”

l a n g u a g e f or p ur p o s es of f alsit y, t h e G o v er n m e nt h er e is r el yi n g o n a n a d diti o n al el e m e nt

of t h e F C A —t h e “ c a u s e[ d] t o b e pr es e nt e d ” pr o n g — w hi c h b y it s e x pli cit t er ms

i n c or p or at es c a us ati o n. S e e 3 1 U. S. C. § 3 7 2 9( a)( 1)( A). As dis c u ss e d i n N P C’s pr etri al

m e m or a n d u m of l a w, a n d as J u d g e M c M a h o n r e c o g ni z e d i n U nit e d St at es v. T e v a P h ar m.

U S A, I n c. ( “ T e v a II ”), t h e “ c a u s e d t o b e pr es e nt e d ” l a n g u a g e r e q uir e s pr o xi m at e

c a us ati o n. N o. 1 3- c v- 0 3 7 0 2, 2 0 1 9 W L 1 2 4 5 6 5 6, at * 2 5- 2 7 ( S. D. N. Y. F e b. 2 7, 2 0 1 9).

Alt h o u g h J u d g e M c M a h o n r ej e ct e d T e v a’s ar g u m e nt t h at pr o xi m at e c a us ati o n is t h e s a m e

t hi n g as “ b ut f or ” c a us ati o n —s o m et hi n g N P C d o es n ot ar g u e —s h e r e c o g ni z e d t h at a

“ c h ai n of c a us ati o n ” m u st b e pr o v e n at tri al a n d c o ul d b e br o k e n b y, f or i nst a n c e,

i n d e p e n d e nt m e di c al j u d g m e nt.1 I d. at * 2 6- 2 7. J u d g e M c M a h o n als o n ot e d t h at alt h o u g h



      1
            Alt h o u g h N P C b eli e v es t h at T e v a II c orr e ctl y h el d t h at c a us ati o n is r e q uir e d, N P C
r es p e ctf ull y c o nt est s t h e c o urt’s s u g g esti o n t h at t h e b ur d e n of pr o of s hift s t o t h e
d ef e n d a nt t o pr o v e br e a ks i n t h e c h ai n of c a us ati o n. I d. at * 2 7. T h e G o v er n m e nt h as t h e
b ur d e n of pr o of o n e a c h el e m e nt of it s cl ai ms, i n cl u di n g c a us ati o n.
                                                                                                                                    3
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 10 of 51



t h e pl ai ntiffs i n T e v a II “r ais e d a n i nf er e n c e of c a u s ati o n . . . t h at a j ur y m a y us e t o fi n d

li a bilit y ”, wit h o ut dir e ct e vi d e n c e t h at t h e all e g e d ki c k b a c k s i n cr e a s e d pr es cri pti o ns, it

w as n ot “t h e str o n g est o n e ”. I d. T h us, T e v a II, at mi ni m u m, c o nfir ms t h e r el e v a n c e of

t his e vi d e n c e at tri al f or t h e j ur y t o ass ess. J u d g e M c M a h o n’s d e cisi o n e arli er t his m o nt h

d e n yi n g T e v a’s m oti o n f or i nt erl o c ut or y a p p e al d o es t h e s a m e: “ T h e C o urt a gr e es wit h

R el at ors t h at t h e ‘t h e i nt er est s of j u di ci al e c o n o m y ar e s er v e d b y h a vi n g t h e p arti es

pr es e nt all of t h eir e vi d e n c e at tri al (i n cl u di n g all e vi d e n c e r e g ar di n g c a u s ati o n).’ ” N o.

1 3- c v- 0 3 7 0 2 ( S. D. N. Y. A pr. 1 1, 2 0 1 9), E C F N o. 1 8 1 ( e m p h a sis a d d e d).

                      H er e, b y c o ntr ast, t h e G o v er n m e nt s e e ks t o b e n efit fr o m a n i nf er e n c e of

c a us ati o n, wit h o ut a ct u all y h a vi n g t o p ut t h at i nf er e n c e b ef or e t h e j ur y t o ass ess. F or

e x a m pl e, i n it s pr etri al m e m or a n d u m of l a w, t h e G o v er n m e nt st at es t h at “t h e ki c k b a c k

cr e at es t h e v er y r e al p o ssi bilit y t h at t h e r e ci pi e nt’s m e di c al d e cisi o ns w er e n ot b as e d

e ntir el y o n his or h er i n d e p e n d e nt m e di c al j u d g m e nt, b ut (i n w h ol e or i n p art) o n t h e

ki c k b a c k ”. G o v’t Tri al M e m. at 4 ( e m p h a sis a d d e d). Si mil arl y, t h e t h e or y of d a m a g es

t h e G o v er n m e nt h as r e p e at e dl y es p o us e d r est s o n t h e n oti o n t h at it di d n ot g et t h e b e n efit

of it s b ar g ai n —i. e., “t h at t h e d o ct ors w h o wr ot e t h e pr es cri pti o ns w er e c o nfli ct-fr e e a n d

m a ki n g pr es cri bi n g d e cisi o ns b as e d s ol el y o n m e di c al n e e d s a n d n ot fi n a n ci al

c o nsi d er ati o ns ”. E. g., G o v’t O p p’ n M ot. S u m m. J. 3 6, 4 3; s e e als o G o v’t MI L at 1 0.

E vi d e n c e t h at d o ct ors di d n ot, i n f a ct, i n cr e a s e t h eir pr es cri pti o ns i n r e s p o ns e t o t h e

all e g e d ki c k b a c k s is hi g hl y pr o b ati v e t h at d o ct ors m a d e pr es cri bi n g d e cisi o ns “ b a s e d

s ol el y o n m e di c al n e e ds ” a n d dir e ctl y u n d er c ut s t h e i nf er e n c es t h e G o v er n m e nt is

att e m pti n g t o dr a w. C o nsist e nt wit h J u d g e M c M a h o n’s r uli n gs i n T e v a, t h e C o urt s h o ul d




                                                                                                                                       4
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 11 of 51



r ej e ct t h e G o v er n m e nt’s att e m pt t o h a v e it b ot h w a ys: t o b e n efit fr o m a n i nf er e n c e of

“t ai nt ” a n d e x cl u d e e vi d e n c e t o t h e c o ntr ar y.

           B.          E vi d e n c e of I n cr e m e nt al Pr es cri bi n g Is R el e v a nt a n d Hi g hl y Pr o b ati v e
                       wit h R es p e ct t o Ot h er El e m e nt s of t h e A K S/ F C A Cl ai ms

                       I n d e p e n d e nt of c a us ati o n, e vi d e n c e of w h et h er N P C’s s p e a k er e v e nt s

i n cr e a s e d d o ct ors’ pr es cri pti o ns is als o pr o b ati v e of w h et h er N P C a ct u all y p ai d ki c k b a c k s

i n t h e fir st pl a c e; it u n d er mi n es t h e G o v er n m e nt’s cl ai m t h at t h es e e v e nt s w er e, i n f a ct,

bri b es d esi g n e d t o i n d u c e pr es cri pti o ns if d o ct ors di d n ot a ct u all y i n cr e as e pr es cri pti o ns

as a r es ult of t h e e v e nt s. E vi d e n c e of i n cr e m e nt al pr es cri bi n g si mil arl y is r el e v a nt t o

N P C’s st at e of mi n d; it u n d er mi n e s t h e G o v er n m e nt’s all e g ati o n t h at N P C k n o wi n gl y a n d

willf ull y p ai d “ h u n dr e d s of milli o ns of d oll ars of ki c k b a c k s t o d o ct ors . . . f or t h e p ur p o s e

of i n d u ci n g t h o s e d o ct ors t o pr es cri b e N P C dr u gs ”, G o v’t Tri al M e m. at 1, if N P C di d n ot

r e c ei v e i n cr e m e nt al pr es cri pti o ns fr o m t h e all e g e d s c h e m e.

                       T h e G o v er n m e nt it s elf h a s r e p e at e dl y r e c o g ni z e d t h e si g nifi c a n c e of a

ki c k b a c k’s i nfl u e n c e o n d o ct ors. S e e, e. g., G o v’t Tri al M e m. at 4 ( “ A ki c k b a c k

eli mi n at es t h[ e] ass ur a n c e [t h at m e di c al c ar e is c o nfli ct-fr e e] b e c a us e it t ai nt s t h e

ki c k b a c k-r e ci pi e nt’s m e di c al d e cisi o ns wit h fi n a n ci al i nt er e st. . . . [ K]i c k b a c k s ar e

d esi g n e d t o i nfl u e n c e pr o vi d ers’ i n d e p e n d e nt m e di c al j u d g m e nt i n a w a y t h at is

f u n d a m e nt all y at o d ds wit h t h e f u n cti o ni n g of t h e s yst e m a s a w h ol e ” (i nt er n al q u ot ati o n

m ar ks o mitt e d)). F or t his r e as o n, N P C s h o ul d b e p er mitt e d t o pr o vi d e t h e j ur y wit h

t esti m o n y fr o m d o ct or wit n ess es w h o e x pr essl y st at e d d uri n g t h eir d e p o siti o ns t h at t h e y

h a d n ot i n cr e a s e d t h eir pr es cri pti o ns i n r es p o ns e t o t h e s p e a k er e v e nt s as p art of m a ki n g

t h e l ar g er p oi nt s t h at t h o s e e v e nt s c o ul d n e v er h a v e i nfl u e n c e d t h eir pr es cri bi n g a n d t h at

t h e y w o ul d n e v er h a v e e n g a g e d i n ki c k b a c k a cti vit y. S e e, e. g., D e cl. of B e nj a mi n
                                                                                                                                          5
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 12 of 51



Gr u e nst ei n R e s p. O p p’ n Pls.’ MI Ls ( “ Gr u e nst ei n O p p’ n MI L D e cl. ”), E x. 1 ( Tr. Dr. I vi ns

2 6: 8- 2 2, 9 4: 1 5- 2 0, 1 1 7: 2 0- 1 1 8: 1 4, 1 2 0: 2 5- 1 2 1: 2 3, 1 8 3: 2 2- 1 8 4: 8), E x. 2 ( Tr. Dr. Is m ail

6 9: 2- 2 2, 1 3 9: 8- 1 4 2: 1 2), E x. 3 ( Tr. Dr. M e n d e z 9 4: 6- 2 0, 1 6 4: 6- 1 6 7: 1 4). N P C als o pl a ns

t o i ntr o d u c e e vi d e n c e t h at N P C pr es cri pti o ns f or c ert ai n d o ct ors d e cr e as e d aft er att e n di n g

e v e nt s t h at t h e G o v er n m e nt all e g es w er e ki c k b a c k s, w hil e t h eir n o n- N P C pr es cri pti o ns

i n cr e a s e d. S u c h e vi d e n c e is hi g hl y pr o b ati v e of w h et h er N P C k n o wi n gl y a n d willf ull y

p ai d bri b e s t o t h es e d o ct ors, i n d e p e n d e nt of a n y c a us ati o n iss u e.

                      Fi n all y, t h e o pi ni o ns of N P C e x p ert Dr. Eri c G ai er a b o ut i n cr e m e nt al

pr es cri bi n g t h at t h e G o v er n m e nt s e e ks t o e x cl u d e, G o v’t MI L at 2, 5, als o d e m o nstr at e

t h at N P C i nt e n d e d t h at t h e pr o gr a ms pr o vi d e pr o m oti o n al i nf or m ati o n a b o ut N P C’s

m e di c ati o ns, n ot bri b es. S e e V ar g as D e cl., E C F N o. 3 2 0, E x. E ( “ G ai er R e p. ”) ¶ ¶ 2 6, 2 8

( “ R e g ar dl e ss of w h et h er a n y p arti c ul ar e v e nt l a c k e d e d u c ati o n al b e n efit f or a gi v e n

att e n d e e, t h e g o v er n m e nt’s ki c k b a c k t h e or y is b as e d u p o n a f als e di c h ot o m y t h at i g n or es

a cr e di bl e alt er n ati v e p ur p o s e, at l e ast as a m att er of e c o n o mi c s, f or h o sti n g d o ct ors

r e p e at e dl y at e v e nt s: pr o m oti o n . . . . [ T] h e o v er all p att er n of di mi nis hi n g ( b ut n o n- z er o)

m ar gi n al i m p a ct s f or r e p e at e d att e n d a n c e is c o nsist e nt wit h pr o m oti o n al w e ar

o ut. ”), ¶ ¶ 1 0 2- 1 0 5 ( “ T his a n al ysis f urt h er s u p p ort s m y o pi ni o n t h at t h e i m p a ct s of s p e a k er

a n d r o u n dt a bl e e v e nt s t h at Pr of. M c F a d d e n p ur p orts t o i d e ntif y ar e c o nsist e nt wit h

pr o m oti o n ”, n ot ki c k b a c k s).

           C.         E vi d e n c e of I n cr e m e nt al Pr es cri bi n g H as Als o B e e n a P art of t h e
                      G o v er n m e nt’s C as e

                      T hr o u g h o ut f a ct a n d e x p ert dis c o v er y, t h e G o v er n m e nt h as s o u g ht t o

d e v el o p e vi d e n c e of i n cr e m e nt al pr es cri bi n g r es ulti n g fr o m all e g e d ki c k b a c k s. T h us, t h e

G o v er n m e nt c a n n ot n o w b e h e ar d t o ar g u e t h at N P C’s a n al ys es r e b utti n g t his e vi d e n c e
                                                                                                                                      6
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 13 of 51



“ w o ul d i nj e ct n e w, c o m pli c at e d iss u e s ” i nt o t h e c as e, G o v’t MI L at 6; a n d t h at it w o ul d

b e “ u nf airl y pr ej u di c[ e d] ” if it h a d t o us e t h e e vi d e n c e it alr e a d y d e v el o p e d, i d. at 2- 3, 5-

6. Aft er all e gi n g ( a n d att e m pti n g t o l a y t h e gr o u n d w or k t o pr o v e) a c o m pli c at e d a n d

t e c h ni c al c a s e, t h e G o v er n m e nt n o w s e e ks t o e as e it s b ur d e n at tri al b y MI L; t h e C o urt

s h o ul d r ej e ct t his i m pr o p er att e m pt.

                      I n p arti c ul ar, t h e G o v er n m e nt h as d esi g n at e d wit n e ss t esti m o n y f or tri al

r el at e d t o d o ct ors writi n g m or e N P C pr es cri pti o ns or c h o o si n g N P C dr u gs o v er t h o s e of

c o m p etit ors b e c a us e of t h e all e g e d ki c k b a c k s. S e e, e. g., Gr u e nst ei n O p p’ n MI L D e cl. E x.

4 ( Tr. Dr. H o m 5 9: 4- 6 0: 1 6, 7 1: 2 3- 7 2: 1 4, 1 8 4: 2 3- 1 8 5: 1 2, 1 8 7: 6- 1 8 8: 1, 1 9 0: 2- 1 3, 1 9 5: 9-

1 6), E x. 5 ( Tr. Dr. L a k e 6 7: 6- 2 3, 7 8: 1 5- 2 1, 9 4: 3- 1 2, 9 4: 2 5- 9 5: 2 4). T h e G o v er n m e nt’s

e x p ert Dr. M c F a d d e n als o c o n d u ct e d a n e xt e nsi v e a n al ysis “t o a d dr ess w h et h er a n d t o

w h at e xt e nt N o v artis pr es cri pti o n r at es a m o n g d o ct ors h a v e b e e n i nfl u e n c e d b y r e c ei vi n g

ki c k b a c k s . . . t hr o u g h N o v artis e v e nt s ”. V ar g as D e cl. E x. D ( “ M c F a d d e n R e p. ”) at ¶ 8.

H e c o n cl u d e d t h at “[t] h e ki c k b a c ks i d e ntifi e d b y t h e crit eri a c a u s e d d o ct ors t o writ e m or e

pr es cri pti o ns f or N o v artis dr u gs at iss u e t h a n t h e y ot h er wis e w o ul d h a v e. ”         Mc Fa d de n

R e p. ¶ 1 2.     W hil e t h e G o v er n m e nt n o w dis miss es Dr. M c F a d d e n’s d a m a g es a n al ysis

b a s e d o n i n cr e m e nt al pr es cri pti o ns a s a n “ alt er n ati v e ” d a m a g e s m o d el “s p e cifi c all y

r e q u est e d b y t h e G o v er n m e nt ”, G o v’t MI L at 6, Dr. M c F a d d e n m a d e cl e ar i n b ot h his

r e p ort a n d d e p o siti o n t h at his “ c a u s alit y ” a n al ysis w as a s e p ar at e i n q uir y fr o m his

d a m a g e s m o d el a n d di d n ot c h ar a ct eri z e it as alt er n ati v e, s e e M c F a d d e n R e p. ¶ ¶ 8, 2 6;
                                                                                                2
Gr u e nst ei n O p p’ n MI L D e cl. E x. 6 ( “ M c F a d d e n D e p. ”) 2 1: 9- 1 8.



      2
           “ Q: A littl e bit f urt h er d o w n i n t h e p ar a gr a p h, y o u s a y ‘I’ v e als o b e e n as k e d t o
c al c ul at e d a m a g es.’ Is y o ur d a m a g e s a n al ysis a s e p ar at e i n q uir y fr o m w h et h er a n d t o
                                                                                                                                     7
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 14 of 51



                      I n a n y e v e nt, t h e f a ct t h at t h e G o v er n m e nt vi e ws t h e d a m a g e s p orti o n of

Dr. M c F a d d e n’s o pi ni o ns r el at e d t o i n cr e as e d pr es cri bi n g as a n “ alt er n ati v e ” m o d el d o es

n ot m a k e it (l et al o n e Dr. M c F a d d e n’s s e p ar at e c a us ati o n a n al ysis) irr el e v a nt. N or d o es

t h e f a ct t h at it “is a r eli a bl e fl o or f or t h e i n cr e m e nt al i m p a ct of N o v artis’s bri b es, b ut

c o ul d s u bst a nti all y u n d er c o u nt t h e tr u e eff e ct ”, G o v’t MI L at 5 —s o m et hi n g Dr.

M c F a d d e n c o ul d e a sil y e x pl ai n t o t h e j ur y, j ust as h e d o es i n his r e p ort, M c F a d d e n R e p.

¶ 5 1, n. 4 2. Ess e nti all y t h e G o v er n m e nt’s p o siti o n i n it s MI L ( a n d i n it s s e p ar at e MI L # 7,

a d dr ess e d i nfr a § 7) is t h at e v er yt hi n g i n Dr. M c F a d d e n’s a ct u al r e p ort s is irr el e v a nt

f all b a c k a n d t h at w h at is n ot i n t h o s e r e p ort s —t h e G o v er n m e nt’s n e w d a m a g es

c al c ul ati o ns, dis cl o s e d o n A pril 1, 2 0 1 9, as dis c u ss e d i n r es p o ns e t o MI L # 7 —is t h e o nl y

a n al ysis t h at is n o w r el e v a nt.     M or e o v er, a c c or di n g t o t h e G o v er n m e nt, N P C s h o ul d o nl y

b e a bl e t o cr o ss Dr. M c F a d d e n o n his n e w d a m a g e s fi g ur e s, n ot t h e o pi ni o ns i n his

ori gi n al r e p ort s —i n cl u di n g his s e p ar at e c a us ati o n o pi ni o n — or t h e c h a n g es i n his

m et h o d ol o g y si n c e t h e n. T his is n ot w h at R ul es 4 0 2 a n d 4 0 3 ar e d esi g n e d t o d o.

                      Li k e wis e, t h e G o v er n m e nt’s ar g u m e nt t h at N P C s h o ul d n ot b e all o w e d t o

i ntr o d u c e e vi d e n c e r e g ar di n g t h e l a c k of i n cr e m e nt al pr es cri bi n g b e c a us e it w o ul d r e q uir e

“ e xt e nsi v e a n d v er y t e c h ni c al t esti m o n y fr o m Pr of ess or M c F a d d e n ”, G o v’t MI L at 6- 7,

i g n or es t h at t h e G o v er n m e nt is t h e p art y wit h t h e b ur d e n of pr o of a n d t h at Dr. M c F a d d e n

is a N o b el- pri z e wi n ni n g e c o n o mist w h o s h o ul d b e a bl e t o h a n dl e d eli v eri n g s u c h

t esti m o n y t o t h e j ur y.    M or e o v er, t h es e ar e n ot “ n e w . . . iss u es ”, i d. at 6, a n d t h e

G o v er n m e nt h as alr e a d y i nstr u ct e d Dr. M c F a d d e n t o d e v el o p t his v er y t esti m o n y i n



w h at e xt e nt N o v artis pr es cri pti o ns w er e i nfl u e n c e d b y ki c k b a c k s ? A. It’s a s e p ar at e
i n q uir y b ut t h e – s o m e st e ps i n t h at i n q uir y us e d i m pli c ati o ns fr o m t h e fir st a n al ysis. ”
                                                                                                                                      8
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 15 of 51



r e c o g niti o n of it s b ur d e n of pr o of at tri al. It is, of c o urs e, t h e G o v er n m e nt’s c h oi c e

w h et h er t o p ut t h at e vi d e n c e o n ( a n d it d o es a p p e ar t h at, at l e a st t o s o m e e xt e nt, it still

i nt e n ds t o), b ut t o h a n di c a p N P C’s d ef e ns e b e c a us e t h e c o m pli c at e d a n d t e c h ni c al

all e g ati o ns t h e G o v er n m e nt h as m a d e i m p o s e o n it a hi g h b ur d e n w o ul d b e f u n d a m e nt all y

u nf air a n d i m pr o p er.

           D.         N P C S h o ul d N ot B e Est o p p e d fr o m Pr es e nti n g I n cr e m e nt al Pr es cri pti o n
                      E vi d e n c e

                      Fi n all y, t h e G o v er n m e nt’s p o siti o n t h at N P C s h o ul d b e est o p p e d fr o m

ar g ui n g t h at d o ct ors di d n ot writ e i n cr e m e nt al pr es cri pti o ns aft er o p p o si n g t h e

G o v er n m e nt’s 2 0 1 5 m oti o n t o c o m p el d at a fr o m 2 0 0 1 t o ai d it i n i d e ntif yi n g “tr e n ds a n d

fl u ct u ati o ns of d o ct ors’ s p e a k er- pr o gr a m att e n d a n c e a n d pr es cri pti o ns ” is b a s el ess. J u n e

1 9, 2 0 1 5, Ltr. fr o m J. V ar g as t o H o n. P. G ar d e p h e, E C F N o. 1 2 6, at 4; s e e als o G o v’t

MI L at 7- 8. First, c o ntr ar y t o w h at t h e G o v er n m e nt c o nt e n ds, G o v’t MI L at 8, N P C di d

n ot o p p o s e t h e G o v er n m e nt’s 2 0 1 5 r e q u est o n r el e v a n c e gr o u n ds. R at h er, N P C ar g u e d

t h at t h e 1 0 y e ars of d at a it h a d alr e a d y pr o d u c e d t o t h e G o v er n m e nt w as m or e t h a n

s uffi ci e nt t o i d e ntif y tr e n ds a n d s o a d diti o n al dis c o v er y w o ul d b e u n d ul y b ur d e ns o m e.

J u n e 2 4, 2 0 1 5, Ltr. fr o m E. C h esl er t o H o n. P. G ar d e p h e, E C F N o. 1 2 8, at 4. T h e C o urt

als o r ul e d f or N P C o n t h e b asis of b ur d e n, fi n di n g t h at t h e d at a t h e G o v er n m e nt alr e a d y

h a d w as s uffi ci e nt t o i d e ntif y pr es cri bi n g fl u ct u ati o ns. Or d er of J ul y 2 9, 2 0 1 5, E C F N o.

1 3 0, at 8 ( “ W hil e t h e G o v er n m e nt s u g g est s t h at t h e a d diti o n al y e ar s’ w ort h of

i nf or m ati o n i n cr e as e s t h e li k eli h o o d t h at r el e v a nt tr e n ds a n d fl u ct u ati o ns will b e c o m e

cl e ar . . . dis c o v er y ‘is n ot b o u n dl e ss, a n d a c o urt m a y pl a c e li mit s o n dis c o v er y d e m a n ds

t h at ar e u nr e as o n a bl y c u m ul ati v e or d u pli c ati v e.’ . . . . T o t h e e xt e nt t h at tr e n ds a n d



                                                                                                                                    9
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 16 of 51



fl u ct u ati o ns i n s p e a k er pr o gr a m att e n d a n c e a n d pr e s cri pti o n writi n g e xist, a d e c a d e’s

w ort h of d at a s h o ul d b e s uffi ci e nt t o d e m o nstr at e t h o s e tr e n ds a n d fl u ct u ati o ns. ”).

                      S e c o n d, N P C’s p o siti o n a n d t h e C o urt’s d e cisi o n at t h e ti m e t h at 1 0 y e ars

of d at a w as s uffi ci e nt t o a n al y z e fl u ct u ati o ns i n pr e s cri pti o n writi n g is c o nfir m e d b y Dr.

M c F a d d e n. I n his r e p ort s, Dr. M c F a d d e n n e v er m e nti o n e d t h e l a c k of pr e- 2 0 0 2 d at a as

a n iss u e i m p a cti n g a n y of his i n cr e m e nt al pr es cri bi n g o pi ni o ns. H e di d n ot e x pr ess

c o n c er n t h at h e “ w a s u n a bl e t o r eli a bl y c al c ul at e t h e i n cr e m e nt al eff e ct of bri b e s o n

d o ct or’s pr es cri bi n g ” a s t h e G o v er n m e nt n o w c o nt e n d s, G o v’t MI L at 7, n oti n g o nl y t h at

his a n al ysis “ c o ul d r es ult i n u n d er c o u nti n g ”, M c F a d d e n R e p. ¶ 5 1, n. 4 2. N or di d Dr.

M c F a d d e n e x pr e ss c o n c er n a b o ut usi n g d o ct ors’ a v er a g e pr es cri bi n g i n t h e t e n- y e ar

p eri o d as a b as eli n e f or d et er mi ni n g “ w h et h er d o ct ors c h a n g e t h eir v ol u m e of N o v artis

pr es cri pti o ns aft er r e c ei vi n g ki c k b a c ks ”, i d. ¶ 4 7, c o ntr ar y t o t h e G o v er n m e nt’s

s u g g esti o n i n it s m oti o n, s e e G o v’t MI L at 4 ( citi n g ¶ 4 7). I n d e e d, i n his r e b utt al r e p ort,

Dr. M c F a d d e n ar g u e d affir m ati v el y t h at “[t] o s h o w t h at N o v artis’s ki c k b a c k s i n cr e a s e d

pr es cri pti o ns i n t h e a g gr e g at e, m y p o ol e d m o d el r eli a bl y esti m at es t h e a v er a g e eff e ct of

ki c k b a c k s o n n e w pr es cri pti o ns ”. V ar g as D e cl., E x. F. ( M c F a d d e n R e b utt al R e p. ¶ 1 1)

( e m p h asis a d d e d). If t h e G o v er n m e nt’s o w n e x p ert — w h o w as i nstr u ct e d t o a n d di d

i d e ntif y tr e n ds i n pr es cri bi n g —f ail e d t o c o m pl ai n t h at t h e l a c k of d at a fr o m 2 0 0 1 m a d e

his a n al ys es u nr eli a bl e, t h e n t h er e is n o b a sis f or t h e G o v er n m e nt t o c o nt e n d n o w t h at t h e

a bs e n c e of s u c h d at a c a us e d pr ej u di c e or d etri m e nt.

2.         T h e G o v e r n m e nt’s M I L # 2 — T o E x cl u d e E vi d e n c e a n d A r g u m e nt R e g a r di n g
           C osts of C o m p etit o r a n d G e n e ri c D r u gs — S h o ul d B e D e ni e d

                      C o nsist e nt wit h N P C’s r es p o ns e t o MI L # 1 a n d t h e p ur p o s e of F C A

d a m a g e s “t o m a k e t h e g o v er n m e nt ‘ c o m pl et el y w h ol e’ f or m o n e y t a k e n fr o m it b y
                                                                                                                                 10
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 17 of 51



fr a u d ”, U nit e d St at es e x r el. F el d m a n v. v a n G or p, 6 9 7 F. 3 d 7 8, 8 7 ( 2 d Cir. 2 0 1 2); s e e

als o 3 1 U. S. C. § 3 7 2 9( a)( 1), e vi d e n c e c o n c er ni n g t h e i n cr e m e nt al a m o u nt (if a n y) t h e

G o v er n m e nt p ai d f or N P C pr es cri pti o ns a b o v e w h at it w o ul d h a v e p ai d if t h e

pr es cri pti o ns w er e f or c o m p etit or dr u gs is a d missi bl e u n d er R ul e s 4 0 2 a n d 4 0 3. T h e

G o v er n m e nt h as n e v er all e g e d t h at N P C’s ki c k b a c ks l e d d o ct ors t o writ e a n y m e di c all y

u n n e c ess ar y pr es cri pti o ns. As s u c h, t h e i n cr e m e nt al N P C pr es cri pti o ns w o ul d h a v e b e e n

writt e n a n y w a y, a n d t h e o nl y m o n e y “t a k e n fr o m [t h e G o v er n m e nt] b y fr a u d ” is a n y

i n cr e m e nt al pri c e t h e G o v er n m e nt p ai d b e c a us e a pr es cri pti o n w as f or a n N P C

m e di c ati o n as c o m p ar e d t o a n ot h er a v ail a bl e alt er n ati v e. S e e F el d m a n, 6 9 7 F. 3 d at 9 8;

s e e als o U nit e d St at es v. B or nst ei n, 4 2 3 U. S. 3 0 3, 3 1 7 n. 1 3 ( 1 9 7 6) ( c h ar a ct eri zi n g a ct u al

d a m a g e s as t h e diff er e n c e b et w e e n t h e m ar k et v al u e of t h e it e ms t h e G o v er n m e nt

r e c ei v e d as a r es ult of t h e all e g e d fr a u d a n d t h e m ar k et v al u e of t h e it e ms it ot h er wis e

w a nt e d); D ef.’s R e q. D- 2 7 ( M e as ur e of D a m a g e s).

                      B or nst ei n a n d F el d m a n —t h e bi n di n g pr e c e d e nt t h e G o v er n m e nt cit es i n

it s m oti o n — s u p p ort N P C, n ot t h e G o v er n m e nt. Alt h o u g h t h e G o v er n m e nt a c k n o wl e d g e s

t h at B or nst ei n est a blis h es t h e r el e v a n c e of “‘t h e diff er e n c e b et w e e n t h e m ar k et v al u e of

t h e [it e ms] it r e c ei v e d a n d r et ai n e d a n d t h e m ar k et v al u e t h at t h e [it e ms] w o ul d h a v e h a d

if t h e y h a d b e e n of t h e s p e cifi e d q u alit y’ ”, G o v’t MI L at 9 ( q u oti n g B or nst ei n, 4 2 3 U. S.

at 3 1 7 n. 1 3), it ar g u es t h at F el d m a n c ut s t h e ot h er w a y “ w h e n t h e G o v er n m e nt h as n ot

r e c ei v e d ass et s wit h a n a s c ert ai n a bl e v al u e ”, G o v’t MI L at 9. U nli k e t h e gr a nt s at iss u e

i n F el d m a n, w hi c h h a d n o m ar k et v al u e e q ui v al e nt a n d n o “ a s c ert ai n a bl e v al u e ”,

pr es cri pti o n dr u gs h a v e r e a d y m ar k et pri c e s a n d r ei m b urs e m e nt r at es. 6 9 7 F. 3 d at 8 7- 9 1.

I n d e e d, i n F el d m a n, t h e S e c o n d Cir c uit e x pr essl y r e c o g ni z e d M e di c ar e F C A c as e s, li k e

                                                                                                                                   11
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 18 of 51



t his o n e, t h at h a d a w ar d e d as d a m a g e s o nl y “‘t h e a m o u nt of m o n e y t h e g o v er n m e nt p ai d

o ut b y r e as o n of t h e f als e cl ai ms o v er a n d a b o v e w h at it w o ul d h a v e p ai d o ut if t h e cl ai ms

h a d n ot b e e n f als e’ ” a n d disti n g uis h e d t h e m a s i n a p pli c a bl e t o t h e gr a nt s at iss u e. I d. at

9 0- 9 1 ( q u oti n g U nit e d St at es e x r el. D o e v. D e Gr e g ori o, 5 1 0 F. S u p p. 2 d 8 7 7, 8 9 0 ( M. D.

Fl a. 2 0 0 7) a n d citi n g U nit e d St at es e x r el. T ys o n v. A m eri gr o u p Ill., 4 8 8 F. S u p p. 2 d 7 1 9,

7 3 8- 3 9 ( N. D. Ill. 2 0 0 7)) ( “I n s h ort, i n e a c h of t h e c as es cit e d b y t h e d ef e n d a nt s [i n cl u di n g

‘ F C A cl ai ms b as e d o n M e di c ai d or M e di c ar e fr a u d’], t h e g o v er n m e nt p ai d f or a

c o ntr a ct e d s er vi c e wit h a t a n gi bl e b e n efit — w h et h er it b e m e di c al c ar e, s e c urit y o n

m ort g a g es, or s u bsi di z e d h o usi n g — b ut p ai d t o o m u c h. T h e g o v er n m e nt i n t h es e c a s es

g ot w h at it b ar g ai n e d f or, b ut it di d n ot g et all t h at it b ar g ai n e d f or. T h us, c o urt s tr e at e d

t h e diff er e n c e b et w e e n w h at t h e g o v er n m e nt b ar g ai n e d f or a n d w h at it a ct u all y r e c ei v e d

as t h e m e as ur e of d a m a g e s. ” ( e m p h asis i n ori gi n al)). 3

                      T h e G o v er n m e nt’s d a m a g e s t h e or y i n t his c as e is t h at it “r e c ei v e d n ot hi n g

of v al u e fr o m N o v artis, b ut r at h er p ai d a s u bsi d y t o f e d er al h e alt h c ar e pr o gr a m

b e n efi ci ari es ”. G o v’t MI L at 1 0. C o nsist e nt wit h F el d m a n’s c h ar a ct eri z ati o n of si mil ar

F C A c a s es, N P C dis p ut es t h at t h e or y: t h e G o v er n m e nt g ot w h at it b ar g ai n e d f or b e c a us e

p e o pl e i ns ur e d t hr o u g h f e d er al h e alt h c ar e pr o gr a ms r e c ei v e d m e di c all y n e c ess ar y

pr es cri pti o ns, a n d t h e G o v er n m e nt p ai d n o m or e t h a n it w o ul d h a v e ot h er wis e f or t h o s e




      3
           Si mil arl y, i n U nit e d St at es e x r el. L o n g hi v. Lit hi u m P o w er T e c hs., I n c., 5 7 5 F. 3 d
4 5 8 ( 5t h Cir. 2 0 0 9), w hi c h t h e G o v er n m e nt cit es ( G o v’t MI L at 1 0), t h e Fift h Cir c uit
disti n g uis h e d t h e gr a nt s at iss u e fr o m “st a n d ar d pr o c ur e m e nt c o ntr a ct s w h er e t h e
g o v er n m e nt or d er e d a s p e cifi c pr o d u ct or g o o d ” —li k e t h e G o v er n m e nt d o es w h e n p a yi n g
a s p e cifi c a m o u nt f or a s p e cifi c t y p e of dr u g pr es cri pti o n — a n d i n di c at e d it s d a m a g e s
m et h o d a p pli e d o nl y w h er e “t h e i nt a n gi bl e b e n efit [t o t h e g o v er n m e nt] is i m p o ssi bl e t o
c al c ul at e ”. I d. at 4 7 3.
                                                                                                                                   12
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 19 of 51



pr es cri pti o ns. N P C s h o ul d b e all o w e d t o i ntr o d u c e t his e vi d e n c e t o r e b ut a c e ntr al t h e or y

of t h e G o v er n m e nt’s c as e. N or, as dis c u ss e d a b o v e a n d i n N P C’s pr etri al m e m or a n d u m

of l a w, d o es t h e G o v er n m e nt’s t h e or y t h at it “ di d n ot r e c ei v e w h at it b ar g ai n e d f or ” m a k e

s e ns e i n t h e c o nt e xt of it s p o siti o n t h at it n e e d n ot s h o w t h e all e g e d ki c k b a c k s a ct u all y

h a d s o m e i nfl u e n c e o n d o ct ors’ d e cisi o ns t o writ e pr es cri pti o ns. S e e i d. ( citi n g U nit e d

St at es e x r el. W est m or el a n d v. A m g e n, I n c., 8 1 2 F. S u p p. 2 d 3 9, 5 3- 5 4 ( D. M ass. 2 0 1 1)

(r e c o g ni zi n g t h at M e di c ar e “r eli es o n pr o vi d ers t o s e e k p a y m e nt o nl y o n it e ms or s er vi c e s

‘r e as o n a bl e a n d n e c e ss ar y f or t h e di a g n o sis or tr e at m e nt of ill n e ss or i nj ur y’ ” a n d s o t h e

A K S “ wit hi n t h e c o nt e xt of t h e M e di c ar e st at ut e ” is d esi g n e d t o pr e v e nt ki c k b a c k s fr o m

“i nfl u e n c[i n g] pr o vi d ers’ i n d e p e n d e nt m e di c al j u d g m e nt i n a w a y t h at is f u n d a m e nt all y at

o d ds wit h t h e f u n cti o ni n g of t h e s yst e m a s a w h ol e ”)); s e e als o G o v’t Tri al M e m. at 4. 4

                      Li k e wis e, t h e G o v er n m e nt’s ar g u m e nt t h at “ b y N o v artis’s l o gi c, f or

N o v artis dr u gs t h at c o st l ess t h a n c o m p etit or dr u gs o n a v er a g e, N o v artis’s bri b es a ct u all y

b e n efit e d t h e G o v er n m e nt, a n d t h e G o v er n m e nt s h o ul d o w e N o v artis m o n e y ” is a

str a w m a n. G o v’t MI L at 1 1. N P C is o b vi o usl y n ot ar g ui n g t h at t h e G o v er n m e nt o w es it



      4
             Wit h r es p e ct t o t h e ot h er c as es t h e G o v er n m e nt cit es f or t his pr o p o siti o n, N P C d o es
n ot c o nt est t h at “‘ m e n m u st t ur n s q u ar e c or n ers w h e n t h e y d e al wit h t h e g o v er n m e nt’ ”.
G o v’t MI L at 1 0 ( q u oti n g R o c k Isl a n d, Ar k. & L a. R. R. C o. v. U nit e d St at es, 2 5 4 U. S.
1 4 1 ( 1 9 2 0)). B ut R o c k Isl a n d —i n w hi c h t h e S u pr e m e C o urt d e ni e d a p etiti o n
c h all e n gi n g a n ass ess e d t a x b e c a u s e t h e p etiti o n er di d n ot a d h er e t o t h e I R S’s pr e-
c o n diti o ns t o s uit — h as n o b e ari n g o n w h et h er t h e G o v er n m e nt r e c ei v e d w h at it b ar g ai n e d
f or h er e. T h e G o v er n m e nt’s ot h er c as es ar e als o n ot o n p oi nt. S e e U nit e d St at es e x r el.
Wil ki ns v. U nit e d H e alt h Gr p., I n c., 6 5 9 F. 3 d 2 9 5, 3 1 4 ( 3 d Cir. 2 0 1 1) ( h ol di n g t h at
i m pli e d c ertifi c ati o n t h e or y c a n b e b a sis f or all e gi n g F C A li a bilit y at m oti o n t o dis miss
st a g e); U nit e d St at es e x r el. B a ni g a n v. Or g a n o n U S A I n c., N o. 0 7- 1 2 1 5 3, 2 0 1 6 W L
6 5 7 1 2 6 9, at * 5 ( D. M ass. J a n. 2 0, 2 0 1 6) ( pr e cl u di n g pr o p o s e d e x p ert t esti m o n y r el at e d t o
“[ w] h et h er [r e ci pi e nt of all e g e d ki c k b a c k s] b eli e v e d t h at s u c h ki c k b a c ks, i n t h e e n d,
w o ul d fi n a n ci all y b e n efit M e di c ai d ” b y “l o w er[i n g] t h e p er- pill pri c e ” of t h e dr u g at
iss u e).
                                                                                                                                     13
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 20 of 51



m o n e y, j ust t h at t h e G o v er n m e nt m u st a ct u all y b e m o n et aril y d a m a g e d t o r e c o v er,

c o nsist e nt wit h t h e t e xt of 3 1 U. S. C. § 3 7 2 9( a)( 1), F el d m a n a n d ot h er c as e l a w. T h e

G o v er n m e nt’s p o siti o n, i n e ss e n c e, is t h at it c a n r e c o v er milli o ns of d oll ars i n d a m a g e s

wit h o ut N P C b ei n g a bl e t o i ntr o d u c e e vi d e n c e t h at, i n f a ct, t h e G o v er n m e nt i n c urr e d n o

a ct u al l o ss es at all. T h at c a n n ot b e — a n d is n ot — w h at t h e F C A or t h e R ul e s of E vi d e n c e

r e q uir e.

                      As wit h it s pr e vi o us m oti o n, t h e G o v er n m e nt’s R ul e 4 0 3 ar g u m e nt t h at

i ntr o d u ci n g e vi d e n c e of t h e c o st of alt er n ati v e dr u gs a n d tr e n ds i n d o ct ors’ pr es cri bi n g

w o ul d r e q uir e it t o t a c kl e “tr e m e n d o usl y c o m pl e x a n d ti m e- c o ns u mi n g iss u e s ”, i n cl u di n g,

a m o n g ot h er t hi n gs, “t h e pr es cri bi n g hist or y of e a c h of t h e 2 0, 0 0 0 d o ct ors w h o r e c ei v e d

bri b es fr o m N o v artis wit h r es p e ct t o c o m p etit or dr u gs ” is a n i m pr o p er att e m pt b y t h e

G o v er n m e nt t o e v a d e it s b ur d e n of pr o of. I d. at 1 2. C o ntr ar y t o w h at t h e G o v er n m e nt

cl ai ms, t h es e ar e n ot “ n e w iss u es ”. I d. R at h er, as t h e G o v er n m e nt a c k n o wl e d g es, Dr.

G ai er i n his 2 0 1 7 o p e ni n g r e p ort o pi n e d o n t h e c o st s of c o m p etit or dr u gs a n d dis p e nsi n g

f e es t h at s h o ul d b e d e d u ct e d fr o m a n y d a m a g es, i d. at 9 ( citi n g G ai er R e p. ¶ ¶ 1 4 9- 5 4);

a n d Dr. M c F a d d e n, i n a d diti o n t o a n al y zi n g d o ct ors’ pr es cri bi n g hist or y as p art of his

i niti al o pi ni o ns, r es p o n d e d t o Dr. G ai er o n t his t o pi c i n his r e b utt al r e p ort, M c F a d d e n

R e b utt al R e p. ¶ ¶ 4 6- 4 8. N eit h er R ul e 4 0 2 n or 4 0 3 is d esi g n e d t o s hi el d pl ai ntiffs fr o m

c o m pli c at e d iss u es t h at ar e diffi c ult t o pr o v e, es p e ci all y w h e n t h e p arti es ar e alr e a d y

pr e p ar e d t o a d dr ess t h e m.




                                                                                                                                    14
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 21 of 51



3.         T h e G o v e r n m e nt’s M I L # 3 — T o E x cl u d e E vi d e n c e a n d A r g u m e nt R e g a r di n g
           t h e Q u alit y of N P C’s D r u gs, N P C’s C o r p o r at e C h a r a ct e r a n d P ati e nt
           H a r m — S h o ul d B e D e ni e d i n P a rt

                      T h e G o v er n m e nt h as m o v e d i n li mi n e t o e x cl u d e t hr e e c at e g ori es of

e vi d e n c e, r e g ar di n g ( 1) t h e q u alit y of N P C’s dr u gs, ( 2) N P C’s c or p or at e c h ar a ct er a n d ( 3)

t h e l a c k of p ati e nt s’ p h ysi c al h ar m. F or t h e r e as o ns s et f ort h b el o w, t h e G o v er n m e nt’s

m oti o n s h o ul d b e d e ni e d o n t h e m erit s as it r el at es t o ( 1) a n d ( 3), a n d as m o ot as t o ( 2), as

N P C d o es n ot i nt e n d t o i ntr o d u c e e vi d e n c e t h at t h e G o v er n m e nt s e e ks t o pr e cl u d e.

           A.         Q u alit y of N P C Dr u gs

                      T h e C o urt s h o ul d d e n y t h e G o v er n m e nt’s m oti o n t o e x cl u d e e vi d e n c e

r el at e d t o t h e q u alit y of N P C’s m e di c ati o ns b e c a u s e s u c h e vi d e n c e is r el e v a nt a n d

a d missi bl e u n d er F e d er al R ul e s of E vi d e n c e 4 0 2 a n d 4 0 3. First, as dis c u ss e d a b o v e, s e e

s u pr a § 1, a n d i n N P C’s pr etri al m e m or a n d u m of l a w, s e e D ef.’s Pr etri al M e m. at 1 0- 1 1,

1 3, w h et h er d o ct ors pr es cri b e d N P C m e di c ati o ns b as e d s ol el y o n t h eir i n d e p e n d e nt

m e di c al j u d g m e nt or m e di c al n e e d s is a n iss u e of f a ct f or tri al. T h e q u alit y of N P C’s

dr u gs is dir e ctl y r el e v a nt t o d o ct ors’ m oti v ati o ns f or writi n g pr es cri pti o ns: if d o ct ors

b eli e v e d t h at N P C dr u gs w er e eff e cti v e (t h at is, q u alit y m e di c ati o ns f or t h eir p ati e nt s),

t h e n it is m or e li k el y t h at t h e y pr es cri b e d N P C dr u gs b a s e d o n t h eir i n d e p e n d e nt m e di c al

j u d g m e nt a n d n ot b e c a us e of a n y all e g e d bri b e s.

                      S e c o n d, e vi d e n c e c o n c er ni n g t h e q u alit y of N P C m e di c ati o ns, i n cl u di n g

t h eir si d e eff e ct pr ofil e s, is r el e v a nt t o N P C’s i nt e nt i n c o n d u cti n g t h e pr o gr a ms at iss u e.

T h e q u alit y of N P C’s m e di c ati o ns w as a c e ntr al f e at ur e of t h e sli d e d e c ks b ei n g pr es e nt e d

at t h es e pr o gr a ms a n d w h at m oti v at e d N P C t o h ol d pr o gr a ms i n t h e first pl a c e —t h at is, s o

t h at d o ct ors w o ul d h e ar a b o ut t h e f e at ur es of N P C m e di c ati o ns. Pr e cl u di n g s u c h


                                                                                                                                   15
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 22 of 51



e vi d e n c e i m p e d e s N P C’s a bilit y t o e x pl ai n t o t h e j ur y it s r e as o ns f or h ol di n g pr o gr a ms,

a n d t h e s u bst a n c e of t h e i nf or m ati o n al a n d e d u c ati o n al m ess a g es it s o u g ht t o d eli v er t o

d o ct ors at t h e m. I n a d diti o n, e vi d e n c e c o n c er ni n g t h e q u alit y of N P C dr u gs is r el e v a nt t o

w h et h er N P C k n o wi n gl y a n d willf ull y p ai d bri b e s, as s u c h e vi d e n c e m a k e s it l e ss li k el y

t h at N P C h a d a n i n c e nti v e or n e e d t o bri b e d o ct ors t o pr es cri b e it s m e di c ati o ns.



           B.         N P C’s C or p or at e C h ar a ct er

                      N P C d o es n ot i nt e n d t o p ut i n e vi d e n c e t h at N o v artis is a “ g o o d

c o m p a n y ”, s o i n t h at r es p e ct t h e G o v er n m e nt’s m oti o n is m o ot. G o v’t MI L at 1 5.

H o w e v er, N P C d o es i nt e n d, a n d s h o ul d b e p er mitt e d, t o d es cri b e w h at it d o es —it cr e at es,

d e v el o p s, m a n uf a ct ur es a n d s ells i n n o v ati v e, a n d i n m a n y c a s e s lif e s a vi n g, m e di c ati o ns.

T h e n at ur e of t h e C o m p a n y’s b u si n ess is r el e v a nt o n m a n y l e v els, i n cl u di n g t o pr o vi d e

t h e j ur y wit h b a si c b a c k gr o u n d a b o ut t h e b usi n e ss, t h e diff er e nt r ol es a n d f u n cti o ns of t h e

wit n e ss e s t h e j ur y will b e h e ari n g fr o m (s u c h as c o m pli a n c e p ers o n n el, s al es

r e pr es e nt ati v e s a n d br a n d m a n a g ers), t h e f a c et s of t h e C o m p a n y’s c o m pli a n c e pr o gr a m

a n d w h y it is i m p ort a nt t h at t h e C o m p a n y b e s u c c e ssf ul i n s elli n g it s m e di c ati o ns, a n d

t h er ef or e w h y t h e C o m p a n y i n v est s i n a cti viti es li k e m ar k eti n g a n d pr o m oti o n al

pr o gr a ms a n d t h e n tr a c ks t h e s u c c ess of t h o s e pr o gr a ms.

           C.         P ati e nt s N ot P h ysi c all y H ar m e d

                      N P C d o es n ot i nt e n d t o i ntr o d u c e e vi d e n c e t h at p ati e nt s w er e n ot

p h ysi c all y h ar m e d b y t h e m e di c ati o ns at iss u e ( w hi c h is tr u e, al b eit n ot r el e v a nt t o t h e

ulti m at e iss u e s i n t h e c as e). N P C als o d o es n ot i nt e n d t o ar g u e t h at l a c k of p h ysi c al h ar m

t o p ati e nt s d e m o nstr at es t h at N P C is n ot li a bl e f or t h e c o n d u ct all e g e d i n t his c as e.


                                                                                                                                       16
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 23 of 51



H o w e v er, N P C d o es i nt e n d t o hi g hli g ht t h at t h e G o v er n m e nt d o es n ot all e g e t h at N P C’s

all e g e d ki c k b a c k s l e d d o ct ors t o writ e a n y m e di c all y u n n e c ess ar y pr es cri pti o ns, b e c a us e

s u c h e vi d e n c e is r el e v a nt t o d a m a g e s. S e e s u pr a § 2; G o v’t MI L # 2. As dis c uss e d a b o v e,

s e e s u pr a § 3. A, N P C als o i nt e n ds t o eli cit t esti m o n y fr o m d o ct ors a b o ut t h e q u alit y of

N P C m e di c ati o ns i n t er ms of t h eir f a v or a bl e si d e- eff e ct pr ofil e s (i. e., t h e m e di c ati o ns

c a us e d f e w er si d e eff e ct s t h a n c o m p etit ors’ m e di c ati o ns). R el at e dl y, N P C will als o m a k e

cl e ar t h at t h e G o v er n m e nt d o es n ot all e g e t h at p ati e nt s w er e h ar m e d; ot h er wis e, t h e j ur y

v er y li k el y w o ul d b e c o nf us e d, gi v e n t h at t h e all e g ati o ns i n t his c a s e i n v ol v e N P C

all e g e dl y p a yi n g bri b es t o aff e ct d o ct ors’ b e h a vi or. S e e F e d. R. E vi d. 4 0 3. Of c o urs e, if

t h e G o v er n m e nt r e v ers es c o urs e a n d d o es att e m pt t o i ntr o d u c e e vi d e n c e of p ati e nt h ar m,

N P C r es er v e s t h e ri g ht t o c o u nt er t h at e vi d e n c e at tri al.

4.         T h e G o v e r n m e nt’s M I L # 4 — T o A d mit E vi d e n c e R e g a r di n g C ri mi n al
           C o n vi cti o ns of N P C S p e a k e rs — S h o ul d B e D e ni e d

                      I n t his MI L, t h e G o v er n m e nt s e e ks “t o a d mit e vi d e n c e r e g ar di n g t h e

c o n vi cti o ns of t w o d o ct ors w h o s er v e d as N o v artis s p e a k ers, Drs. K e v or k a n d A d eli n a

V or p eri a n, f or vi ol ati n g t h e f e d er al A nti- Ki c k b a c k St at ut e ” b e c a us e t h o s e c o n vi cti o ns ar e

“r el e v a nt t o N P C’s o w n k n o wi n g p arti ci p ati o n i n a ki c k b a c k s c h e m e ”. G o v’t MI L at 1 5.

A d diti o n all y, t h e G o v er n m e nt s e e ks t o c all a f or m er N P C s al es r e pr es e nt ati v e, Mi c h a el

C o ntr er as, t o t estif y t h at “ w hil e h e w as e m pl o y e d b y N P C, h e or g a ni z e d N P C s p e a k er

e v e nt s f or w hi c h t h e V or p eri a ns w er e p ai d — e v e n t h o u g h h e k n e w a b o ut t h e c o n vi cti o ns ”

a n d c o nt e n ds t his e vi d e n c e is r el e v a nt b e c a us e “[ a] r e as o n a bl e j ur or c o ul d i nf er t h at

N P C’s d e cisi o n t o us e ( a n d p a y) hi g h- pr es cri bi n g d o ct ors w h o h a d b e e n c o n vi ct e d of

t a ki n g ill e g al ki c k b a c k s is pr o b ati v e of N P C’s o w n k n o wi n g p arti ci p ati o n i n a ki c k b a c k

s c h e m e ”. I d. at 1 6. B e c a us e t h e “ pr o b ati v e v al u e ” of t h e G o v er n m e nt’s i nt e n d e d
                                                                                                                                   17
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 24 of 51



e vi d e n c e “is s u bst a nti all y o ut w ei g h e d b y a d a n g er of . . . u nf air pr ej u di c e, c o nf usi n g t h e

iss u es, [ a n d] misl e a di n g t h e j ur y ”, it s h o ul d b e e x cl u d e d fr o m tri al. F e d. R. E vi d. 4 0 3.

                       T h e pr o b ati v e v al u e of t h e c o n vi cti o ns is mi ni m al, at b est, f or t hr e e

r e as o ns. First, t h e ki c k b a c k s c h e m e t h at t h e V or p eri a ns pl e a d e d g uilt y t o is c o m pl et el y

disti n ct fr o m t h e s c h e m e t h e G o v er n m e nt all e g es h er e: it di d n ot i n v ol v e N P C, a

p h ar m a c e uti c al c o m p a n y, s p e a k er pr o gr a ms or a n y ot h er pr o m oti o n-r el at e d a cti viti e s.

R at h er, t h e h us b a n d a n d wif e p h ysi ci a ns w er e c o n vi ct e d of r e c ei vi n g a p pr o xi m at el y

$ 2 0, 0 0 0 t ot al i n c a s h p a y m e nt s, r e pr es e nti n g 2 5 p er c e nt of t h e c oll e cti o ns a m e di c al

l a b or at or y e ar n e d f or s p e ci m e ns t h at t h e V or p eri a ns r ef err e d t o t h e l a b. S e e Gr u e nst ei n

O p p’ n MI L D e cl. E x. 7 ( A d eli n a V or p eri a n, M. D., 1 1- 2 0 0 5- 1 6 8 2 7 5 ( Di v. of M e d.

Q u alit y, M e d. B d. of C ali. O ct. 2 7, 2 0 0 6) ( D e cisi o n a n d Or d er, E x. A ¶ ¶ 1 1- 1 3)), E x. 8

(I nf or m ati o n, U nit e d St at es v. V or p eri a n, C R 0 5- 4 4 1 ( C. D. C al. M a y 1 2, 2 0 0 5), E x. 9

(I nf or m ati o n, U nit e d St at es v. V or p eri a n, C R 0 5- 4 4 2 ( C. D. C al. M a y 1 2, 2 0 0 5), E x. 1 0,

D e p. Tr. of Mi c h a el C o ntr er as 1 1 9: 1 6- 1 8 ( “ C o ntr er as Tr. ”) ( “[ T] h e y w er e r e c ei vi n g

p a y m e nt s fr o m a t esti n g f a cilit y t h e y w er e s e n di n g s a m pl e s t o, i n or d er t o c o nti n u e usi n g

t h at t esti n g f a cilit y. ”).

                       S e c o n d, c o ntr ar y t o t h e G o v er n m e nt’s c o nt e nti o n t h at Mr. C o ntr er as’s

t esti m o n y is pr o b ati v e of “ N P C’s o w n k n o wi n g p arti ci p ati o n i n a ki c k b a c k s c h e m e ”, it is,

b y it s t er ms, pr o b ati v e at m o st o nl y of his k n o wl e d g e, n ot of t h at of t h e t h o us a n ds of

ot h er N P C e m pl o y e e s at iss u e. D uri n g his d e p o siti o n, Mr. C o ntr er as als o t estifi e d t h at at

t h e ti m e h e b e c a m e a w ar e of t h e V or p eri a ns’ g uilt y pl e as h e h a d n o c o n c er n or a w ar e n ess

t h at h e or a n y o n e els e at N P C w as e n g a gi n g i n ill e g al ki c k b a c ks or t h at h o n or ari u m or

s p e a k er e v e nt s c o nstit ut e d ki c k b a c ks. C o ntr er as Tr. 1 4 4: 5- 1 4 5: 1 2. R at h er, h e vi e w e d t h e

                                                                                                                                    18
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 25 of 51



V or p eri a ns’ g uilt y pl e as as u nr el at e d t o t h eir w or k as s p e a k ers a n d i n vit e d t h e m t o

s u bs e q u e nt e v e nt s b e c a u s e h e di d n ot b eli e v e t h e pl e a s i m p a ct e d “t h eir k n o wl e d g e as

d o ct ors or t h eir r es p e ct wit hi n t h e m e di c al c o m m u nit y a n d i n t h e ar e a ”. I d. 1 1 7: 1 2- 1 7,

1 4 5: 7- 1 2. As s u c h, his t esti m o n y f urt h er u n d er mi n es t h e pr o b ati v e n ess of t h e e vi d e n c e

t h e G o v er n m e nt s e e ks t o a d mit f or p ur p o s es of e v e n Mr. C o ntr er as’s k n o wl e d g e, as h e

di d n ot h a v e “ k n o wi n g p arti ci p ati o n i n a ki c k b a c k s c h e m e ”; i n f a ct, h e h a d n o i d e a s u c h a

s c h e m e e v e n e xist e d.

                      T hir d, t h e G o v er n m e nt u n d er c ut s it s o w n p o siti o n b y affir m ati v el y ar g ui n g

t h at t his e vi d e n c e will n ot pr ej u di c e N P C b e c a us e it will n ot alt er t h e o v er all mi x of

i nf or m ati o n at tri al, “i n vi e w of t h e si g nifi c a nt a m o u nt of ot h er e vi d e n c e t h e G o v er n m e nt

e x p e ct s t o off er c o n c er ni n g N P C’s ki c k b a c k s c h e m e ”. G o v’t MI L at 1 6. T h e l a w is cl e ar

t h at “‘t h e a v ail a bilit y of ot h er, l e ss pr ej u di ci al, e vi d e n c e o n t h e s a m e p oi nt or di n aril y

r e d u c es t h e pr o b ati v e v al u e of a gi v e n it e m of e xtri nsi c e vi d e n c e . . . . If t h e i n cr e m e nt al

v al u e is sli g ht, a n d t h e p o ssi bilit y of pr ej u di c e t hr o u g h mis us e b y t h e j ur y gr e at, t h e c o urt

s h o ul d e x cl u d e t h e e vi d e n c e u n d er R ul e 4 0 3.’ ” U nit e d St at es v. M c C all u m, 5 8 4 F. 3 d

4 7 1, 4 7 7 ( 2 d Cir. 2 0 0 9) ( q u oti n g 2 W ei nst ei n, F e d er al E vi d e n c e § 4 0 4. 2 1 (J o s e p h M.

M c L a u g hli n, E d., M att h e w B e n d er & C o. 2 0 0 9) ( e m p h a sis a d d e d)).

                      H er e, t h e li k eli h o o d of “ pr ej u di c e t hr o u g h mis us e b y t h e j ur y ” of t h e

c o n vi cti o ns is gr e at b e c a us e t h e j ur y is li k el y t o vi e w t h e d o ct ors’ c o n vi cti o ns — e v e n

t h o u g h t h e y di d n ot i n v ol v e N P C or a n y c o n d u ct r es e m bli n g s p e a k er pr o gr a ms — as

e vi d e n c e of N P C’s c ul p a bilit y a n d aff or d t h e m u n d u e w ei g ht. T his is p arti c ul arl y tr u e

b e c a us e t h e e x hi bit s t h e G o v er n m e nt i nt e n ds t o us e r e g ar di n g t h e c o n vi cti o ns —t h e

J u d g m e nt & Pr o b ati o n/ C o m mit m e nt Or d er f or e a c h Dr. V or p eri a n — d o n ot i d e ntif y t h e

                                                                                                                                  19
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 26 of 51



u n d erl yi n g c o n d u ct or, i n t ur n, r efl e ct h o w t h at is diff er e nt t h a n w h at is all e g e d i n t his

c as e; r at h er, t h e y o nl y st at e t h at t h e c o n vi cti o ns ar e f or “Ill e g al R e m u n er ati o ns I n v ol vi n g

F e d er al H e alt h C ar e Pr o gr a ms i n vi ol ati o n of 4 2 U S C § 1 3 2 0 a- 7 b( b)( 1) as c h ar g e d i n

C o u nt s 1 & 2 of t h e I nf or m ati o n ”. S e e J oi nt Pr etri al Or d er, E x. D- 1, P X 3 9 1 a n d 3 9 2.

R e q uiri n g N P C t o i ntr o d u c e e vi d e n c e t o e x pl ai n t h e p arti c ul ar f a ct u al pr e di c at es t h at l e d

t o t h e V or p eri a ns’ g uilt y pl e as t o s h o w h o w t h e y diff er fr o m t h e c o n d u ct all e g e d h er e

w o ul d n ot o nl y w ast e t h e j ur y’s ti m e b ut als o l e a d t o c o nf u si o n.

5.         T h e G o v e r n m e nt’s M I L # 5 — T o E x cl u d e T esti m o n y F r o m Wit n ess e s W h o
           W e r e R e c e ntl y Dis cl o s e d — S h o ul d B e D e ni e d

                      I n pr e p ari n g t h e J oi nt Pr etri al Or d er, N P C i d e ntifi e d 1 2 5 a d diti o n al

wit n e ss e s — d o ct ors, s al es r e pr es e nt ati v es a n d s al e s m a n a g e m e nt w h o or g a ni z e d,

att e n d e d, or s p o k e at pr o gr a ms t h at t h e G o v er n m e nt n o w cl ai ms w er e ki c k b a c ks — a n d

dis cl o s e d t h o s e t o t h e G o v er n m e nt o n M ar c h 4 a n d 2 5, 2 0 1 9 wit h a c c o m p a n yi n g R ul e 2 6

i nf or m ati o n. N P C h a d n ot pr e vi o usl y i n cl u d e d t h e s e s p e cifi c n a m e s a m o n g t h e 6 8

wit n e ss e s it dis cl o s e d p urs u a nt t o R ul e 2 6 ( alt h o u g h, as dis c uss e d b el o w, it di d dis cl o s e

m o st if n ot all of t h e m t hr o u g h g e n er al c at e g ori es i n t h o s e dis cl o s ur e s), as t h e 1 2 di d n ot

h a v e i nf or m ati o n r el e v a nt t o t h e s p e cifi c pr o gr a ms i d e ntifi e d i n t h e G o v er n m e nt’s

A m e n d e d C o m pl ai nt. S e e U. S. A m. I nt er v e n or C o m pl. ( E C F 7 9- 1). As t h e C o urt is

a w ar e, h o w e v er, t h e G o v er n m e nt c h a n g e d it s t h e or y of t h e pr o gr a ms t h at c o nstit ut e



      5
           T h e G o v er n m e nt’s m oti o n list s 1 4 wit n ess e s, alt h o u g h Dr. Eli z a b et h Ofili w as
dis cl o s e d i n N P C’s S e pt e m b er 2 6, 2 0 1 6 dis cl o s ur e, a n d N P C h as a d vis e d t h e G o v er n m e nt
t h at it n o l o n g er i nt e n d s t o c all o n e of t h e wit n ess e s ( St e v e S o k ol o w) at tri al. Of t h e 1 2
wit n e ss e s, ni n e ar e s al e s r e pr es e nt ati v es or m a n a g e m e nt w h o ar e c urr e nt e m pl o y e es, a n d
t h us N o v artis c a n m or e e asil y bri n g t h e m t o tri al t h a n f or m er e m pl o y e es w h o will li k el y
n ot t estif y wit h o ut b ei n g s u b p o e n a e d. A n d t w o of t h e t hr e e d o ct ors ar e i n N e w Y or k
Cit y, a n d t h us w o ul d n ot b e as i n c o n v e ni e n c e d b y t estif yi n g as o ut- of-st at e d o ct ors.
                                                                                                                                        20
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 27 of 51



ki c k b a c k s at l e a st t wi c e b ef or e N P C’s dis cl o s ur e of it s tri al wit n ess list, a n d a t hir d ti m e

s u bs e q u e nt t o t h at. I n pr e p ari n g f or tri al, N P C l e ar n e d t h at t h es e 1 2 wit n ess es all h a v e

r el e v a nt i nf or m ati o n a b o ut pr o gr a ms — a p pr o xi m at el y 1, 0 0 0 i n t ot al —t h at t h e

G o v er n m e nt h as all e g e d w er e ki c k b a c k s. T h e y ar e, t h us, i m p ort a nt wit n e ss e s f or N P C.

W hil e N P C h as si n c e M ar c h 2 5, 2 0 1 9 r e p e at e dl y off er e d t h e G o v er n m e nt t h e o p p ort u nit y

t o d e p o s e t h es e wit n ess e s b ef or e tri al, t h e G o v er n m e nt h as r ej e ct e d t h at off er a n d i nst e a d

m o v e d i n li mi n e t o pr e cl u d e t h eir t esti m o n y. I n li g ht of t his hist or y, t h e C o urt s h o ul d

fi n d N P C’s dis cl o s ur e of t h es e wit n ess es t o b e “s u bst a nti all y j ustifi e d ”, p er mit b ot h

p arti es t o t a k e pr e-tri al d e p o siti o ns a n d d e n y t h e G o v er n m e nt’s m oti o n. S e e F e d. R. Ci v.

P. 3 7( c)( 1).

     A. T h e G o v er n m e nt’s C h a n gi n g List of All e g e d Ki c k b a c k E v e nt s

                      D uri n g t h e c o urs e of t his c as e, t h e G o v er n m e nt h as t a k e n at l e a st t hr e e

diff er e nt p o siti o ns o n w h at e v e nt s c o nstit ut e ki c k b a c ks f or p ur p o s es of li a bilit y a n d/ or

d a m a g e s. I n it s D e c e m b er 2 0 1 3 A m e n d e d C o m pl ai nt, t h e G o v er n m e nt i niti all y d es cri b e d

a c o u pl e h u n dr e d all e g e d ki c k b a c ks b a s e d o n s p e a k er e v e nt s a n d h o n or ari a a n d cl ai m e d

g e n er all y t h at N P C “ h el d t h o us a n ds of s p e a k er pr o gr a ms all o v er t h e c o u ntr y at w hi c h

f e w or n o sli d e s w er e s h o w n a n d t h e d o ct ors w h o p arti ci p at e d s p e nt littl e or n o ti m e

dis c ussi n g t h e dr u gs at iss u e. I nst e a d, N o v artis si m pl y wi n e d a n d di n e d t h e d o ct ors at

hi g h- e n d r est a ur a nt s wit h astr o n o mi c al c o st s. . . . I n c o n n e cti o n wit h t h es e s p e a k er

pr o gr a ms, N o v artis als o p ai d d o ct ors a d diti o n al m o n e y t o att e n d tr ai ni n g e v e nt s o n t h e

dr u g, n ot wit hst a n di n g t h at m a n y of t h e d o ct ors ulti m at el y s p e nt littl e or n o ti m e

dis c ussi n g t h e dr u gs. ” U. S. A m. I nt er v e n or C o m pl. ¶ 2. T h e G o v er n m e nt at t h e ti m e di d

n ot i d e ntif y t h e s p e cifi c ki c k b a c k s t h at it w as all e gi n g a n d i n di c at e d it still c o ul d n ot a

                                                                                                                                     21
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 28 of 51



y e ar l at er, i n D e c e m b er 2 0 1 4, b e c a u s e it s i n v e sti g ati o n “[ w a] s o n g oi n g ”. V ar g as D e cl.,

E x. M at R es ps. I nt err o gs. 9- 1 0. T h e G o v er n m e nt st at e d t h at “ d uri n g dis c o v er y, it

[ w o ul d] i d e ntif y i n a r e as o n a bl e f as hi o n t h e N o v artis e v e nt s u p o n w hi c h it [ w a]s b asi n g

it s cl ai ms i n t his c a s e ”. I d.

                      T h e G o v er n m e nt first di d s o i n N o v e m b er 2 0 1 5, a y e ar i nt o f a ct dis c o v er y,

i d e ntif yi n g 7 9, 2 0 0 all e g e d s h a m e v e nt s —si g nifi c a ntl y m or e t h a n t h e h u n dr e ds r ef err e d t o

i n t h e A m e n d e d C o m pl ai nt — a n d 1 0 8, 0 0 0 h e alt h c ar e pr o vi d ers w h o w er e p ur p ort e dl y

p ai d ki c k b a c ks. T h e G o v er n m e nt als o “r es er v e[ d] it s ri g ht t o a d d or s u btr a ct e v e nt s fr o m

t his list as a d diti o n al i nf or m ati o n [ b e c a m e] a v ail a bl e ”. S e e i d. E x. N at R es p. t o

I nt err o gs. 9 a n d 1 0. I n r es p o ns e t o a s e c o n d s et of N P C i nt err o g at ori es, t h e G o v er n m e nt

i n M ar c h 2 0 1 6 pr o vi d e d it s “f a ct u al b as e s ” f or i d e ntif yi n g t h es e a p pr o xi m at el y 7 9, 2 0 0

e v e nt s, i n cl u di n g t h at ( a) “i n a p pr o pri at e h o n or ari a w as p ai d i n c o n n e cti o n wit h t h e

e v e nt ”, ( b) “t h e e v e nt t o o k pl a c e o n a w e e k e n d ”, ( c) “t h er e w er e a n i n a p pr o pri at e n u m b er

of att e n d e es at t h e e v e nt ”, ( d) “t h e a m o u nt s p e nt o n m e als a n d b e v er a g es w as e x c e ssi v e ”,

( e) “t h e e v e nt t o o k pl a c e at a v e n u e t h at w as n ot m o d est or c o n d u ci v e t o a l e giti m at e

e d u c ati o n al e v e nt ”, (f) “t h e e v e nt w as att e n d e d b y o n e or m or e h e alt h c ar e pr o vi d ers w h o

h a d att e n d e d e v e nt s o n t h e s a m e or a s u bst a nti all y si mil ar t o pi c m ulti pl e ti m es ”, ( g) “t h e

e v e nt w as pr e d o mi n at el y s o ci al i n n at ur e a n d/ or s er v e d n o l e giti m at e e d u c ati o n al p ur p o s e

f or s o m e or all of t h e p arti ci p a nt s ”, a n d ( h) “t h e n u m b er of att e n d e es w a s f als el y i nfl at e d

i n t h e s p e a k er pr o gr a m d at a ”. Gr u e nst ei n O p p’ n MI L D e cl., E x. 1 1 ( 3/ 1 1/ 2 0 1 6 G o v’t

S u p pl. R es ps. S e c o n d S et I nt err o gs.) at E x. A.

                      Aft er t h e J u n e 2 0 1 7 cl o s e of f a ct dis c o v er y, h o w e v er, t h e G o v er n m e nt i n

t h e A u g ust 2 0 1 7 r e p ort of it s e x p ert Dr. Gr a h a m M c M a h o n s hift e d t h e “f a ct u al b a s es ” it

                                                                                                                                    22
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 29 of 51



w as r el yi n g o n t o i d e ntif y t h e all e g e d ki c k b a c k s, usi n g t hr e e n e w crit eri a t o “i d e ntif y a n

a cti vit y t h at i n h er e ntl y l a c k s e d u c ati o n al p ur p o s e ”: ( a) a d o ct or att e n di n g t hr e e or m or e

e v e nt s r e g ar di n g t h e s a m e dr u g i n t h e s p a n of si x m o nt hs or l ess; ( b) a d o ct or att e n di n g a

pr o gr a m o n a dr u g o n w hi c h t h e d o ct or h a d s er v e d as a s p e a k er wit hi n t h e l ast si x

m o nt hs; a n d ( c) a d o ct or att e n di n g t hr e e or m or e pr o gr a ms wit h a p er- p ers o n m e al s p e n d

of $ 1 2 5 or m or e o v er t h e c o urs e of 1 2 m o nt hs. Gr u e nst ei n D e cl. S u p p ort M ot. t o

Pr e cl u d e E x p ert s, E x. 7 ( “ M c M a h o n R e p. ”) ¶ 5 4. Usi n g t h es e crit eri a, a n ot h er of t h e

G o v er n m e nt’s e x p ert s, Dr. Ri c h ar d G ol d b er g, i d e ntifi e d 5 6, 6 4 1 d o ct ors w h o m et at l e ast

o n e crit eri a at o n e p oi nt i n ti m e a n d 1 8 2, 3 7 6 tri g g er e v e nt s. S e e Gr u e nst ei n O p p’ n MI L

D e cl., E x. 1 2 ( G ol d b er g R e p.) at 2 3. T h e G o v er n m e nt i n a D e c e m b er 2 0 1 7 s u p pl e m e nt al

i nt err o g at or y r es p o ns e e x pli citl y a c k n o wl e d g e d t h at t h e s et of tri g g er e v e nt s i d e ntifi e d b y

G ol d b er g “s u p ers e d e[ d] ” t h e o n es it h a d pr e vi o usl y i d e ntifi e d. S e e V ar g as D e cl. E x. O,

at R es p. I nt err o gs. 9- 1 0. T h e n u m b er of tri g g er e v e nt s —i. e., p ur p ort e d ki c k b a c ks —

c h a n g e d a g ai n i n Dr. G ol d b er g’s F e br u ar y 2 0 1 8 r e b utt al r e p ort, w h e n t h e G o v er n m e nt

r ais e d t h e n u m b er t o 5 2 6, 1 4 4, wit h 9 6, 1 5 2 p arti ci p ati n g d o ct ors, b y i n cl u di n g L u n c h- n-

L e ar ns. S e e Gr u e nst ei n O p p’ n MI L D e cl., E x. 1 3 ( G ol d b er g R e b utt al R e p.); R e vis e d

D e cl. of Ri c h ar d E. G ol d b er g S u p p. G o v’t O p p’ n D ef.’s M ot. S u m m. J. ¶ ¶ 5, 1 2, E C F

N o. 2 3 5.

                      T h e n, o n A pril 1, 2 0 1 9, t h e G o v er n m e nt c h a n g e d it s t h e or y a t hir d ti m e ( at

l e a st), st ati n g t h at it w o ul d n ot “ p urs u[ e] N o v artis bri b es pr o vi d e d t hr o u g h L u n c h- n-

L e ar ns e v e nt s or bri b es pr o vi d e d t o d o ct ors w h o ( a) r e c ei v e d l ess t h a n $ 1, 0 0 0 i n t ot al

r e m u n er ati o n fr o m N o v artis or ( b) w er e n ati o n al k e y o pi ni o n l e a d ers a s r efl e ct e d i n t h e

[ c ert ai n list e d] N o v artis d o c u m e nt s, e x c e pt K at hl e e n Dri n a n ”. Gr u e nst ei n D e cl. S u p p.

                                                                                                                                      23
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 30 of 51



MI Ls, E x. 6. As a r es ult of t h es e n e w e x c e pti o ns t o Dr. M c M a h o n’s crit eri a, t h e

G o v er n m e nt a g ai n c h a n g e d t h e n u m b er of tri g g er e v e nt s it w as cl ai mi n g a s a b asis f or

d a m a g e s t o a p pr o xi m at el y 1 5 4, 0 0 0 wit h 2 2, 0 0 0 p arti ci p ati n g d o ct ors. S e e i d. E xs. B a n d

C; J oi nt Pr etri al Or d er, E C F N o. 3 1 5, E x. G. A n d wit h t h at m o st r e c e nt c h a n g e, N P C

l e ar n e d t h at fi v e o ut of t h e ni n e d o ct ors it h a d i d e ntifi e d as tri al wit n e ss e s ar e n o l o n g er

all e g e d t o h a v e r e c ei v e d ki c k b a c k s f or w hi c h t h e G o v er n m e nt is s e e ki n g d a m a g es.   W hil e

N P C still b eli e v es t h es e d o ct ors h a v e pr o b ati v e t esti m o n y t o gi v e, t his u n d ers c or es h o w

t h e G o v er n m e nt’s e v er-s hifti n g c a s e h as o bstr u ct e d N P C’s a bilit y t o i d e ntif y t h e s p e cifi c

e vi d e n c e it will pr es e nt t o r e b ut t h e G o v er n m e nt’s cl ai ms.

     B. N P C’s G o o d F ait h A p pr o a c h t o Dis cl o s ur es D uri n g Dis c o v er y

                      B e c a us e it w as cl e ar fr o m t h e G o v er n m e nt’s v ari o us i nt err o g at or y

r es p o ns es t h at it s d efi niti o n of w h at e v e nt s c o nstit ut e d ki c k b a c ks c o ul d e v ol v e, 6 N P C’s

g o o d f ait h a p pr o a c h t o it s R ul e 2 6 dis cl o s ur es w as t o i n cl u d e 6 8 s p e cifi c n a m es b as e d o n

it s u n d erst a n di n g of t h e G o v er n m e nt’s c as e at t h e ti m e, i n cl u di n g t h e e v e nt s it k n e w

c o ul d b e at iss u e b e c a us e t h e y w er e m e nti o n e d i n t h e G o v er n m e nt’s A m e n d e d C o m pl ai nt

or dis c o v er y r es p o ns es. Si mil arl y, N P C i n cl u d e d pr o visi o ns c o v eri n g “[ v] ari o us



      6
           S e e V ar g as D e cl., E x. N at R es p. I nt err o gs. 9- 1 0 ( “ T h e G o v er n m e nt r es er v e s it s
ri g ht t o a d d or s u btr a ct e v e nt s fr o m t his list as a d diti o n al i nf or m ati o n b e c o m e s
a v ail a bl e. ”); Gr u e nst ei n O p p’ n MI L D e cl., E x. 1 4 ( 1/ 2 5/ 1 6 G o v’t R es p. N P C’s S e c o n d
S et of I nt err o gs.) at R es p. I nt err o g. 1 2 ( o bj e cti n g t o pr o vi di n g t h e r e as o n f or i n cl u di n g
s p e cifi c e v e nt s a n d t h e i d e ntiti e s of t h e H C Ps at t h o s e e v e nt s b e c a us e t h at i nf or m ati o n
“ will b e pr es e nt e d t hr o u g h e x p ert a n al ysis a n d/ or f a ct d e p o siti o ns ”), E x. 1 5 ( E m ail fr o m
C. H ar w o o d d at e d 8/ 1 7/ 1 6) at 2 ( “ W hil e w e di d pr o d u c e a pr eli mi n ar y list of d o ct ors a n d
e v e nt s, as w e a d vis e d, t h es e list s w er e a n d ar e s u bj e ct t o c h a n g e as w e o bt ai n a d diti o n al
dis c o v er y, c o nti n u e t o r e vi e w t h e dis c o v er y t h at h a s b e e n pr o d u c e d t o d at e a n d c o ns ult
wit h o ur e x p ert s. A c c or di n gl y, b e c a us e it is n eit h er pr a cti c a bl e n or a p pr o pri at e f or us t o
pr o vi d e f urt h er r es p o ns es t o t h es e i nt err o g at ori e s d uri n g f a ct dis c o v er y, w e h a v e n ot
pr o vi d e d, a n d d o n ot i nt e n d t o pr o vi d e, a n y f urt h er pr eli mi n ar y list s. ”).
                                                                                                                                   24
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 31 of 51



m e m b ers of t h e s al e s f or c e i n v ol v e d i n e v e nt s cit e d i n t h e G o v er n m e nt’s C o m pl ai nt ” a n d

“[ h] e alt h c ar e pr o vi d ers r ef er e n c e d i n t h e G o v er n m e nt’s C o m pl ai nt ” b e c a us e “ N P C [ c o ul d

n ot] i d e ntif y t h e s e i n di vi d u als b y n a m e b e c a us e t h e G o v er n m e nt [ di d] n ot pr o vi d e[]

s uffi ci e nt d et ail i n it s C o m pl ai nt as t o t h e p arti c ul ar e v e nt s or i n di vi d u als i n q u esti o n. ”

Gr u e nst ei n O p p’ n MI L D e cl., E x. 1 6 ( N P C I niti al Dis cl o s ur es, 6/ 2 8/ 1 3) at 7. I n a d diti o n,

t o i n c or p or at e i n di vi d u als w h o s e r el e v a n c e mi g ht b e c o m e cl e ar d uri n g t h e c o urs e of

dis c o v er y, N P C i n cl u d e d i n it s dis cl o s ur es a pr o visi o n e x pr essl y i n c or p or ati n g

i n di vi d u als i d e ntifi e d i n t h e G o v er n m e nt’s i niti al a n d a m e n d e d dis cl o s ur e s a n d dis c o v er y

r es p o ns es. S e e i d. E x. 1 7 ( N P C S u p pl e m e nt al Dis cl o s ur es, 9/ 2 6/ 1 6) at 6 ( “I n a d diti o n t o

t h e i n di vi d u als i d e ntifi e d a b o v e, a n y i n di vi d u al (i) n oti c e d f or d e p o siti o n b y a n y p art y,

(ii) i d e ntifi e d b y Pl ai ntiffs i n Pl ai ntiffs’ i niti al or a m e n d e d dis cl o s ur es, (iii) i d e ntifi e d b y

Pl ai ntiffs i n Pl ai ntiffs’ r es p o ns es t o N P C’s dis c o v er y r e q u est s, or (i v) f or w h o m a si g n e d

d e cl ar ati o n h as b e e n pr o d u c e d b y a n y p art y. ”). 7      M o st if n ot all of t h e wit n ess es w h o t h e

G o v er n m e nt c o nt e n ds i n it s m oti o n w er e n ot pr e vi o usl y dis cl o s e d, i n f a ct w er e dis cl o s e d

b y virt u e of t his pr o visi o n. 8



      7
           T h e G o v er n m e nt i n cl u d e d a si mil ar p ar a gr a p h i n it s R ul e 2 6 dis cl o s ur es. S e e i d.
E x. 1 8 ( G o v’t F urt h er A m e n d e d I niti al Dis cl o s ur es, 9/ 2 2/ 1 7) at 3 ( “ A n y N o v artis
e m pl o y e e i d e ntifi e d b y a n y p art y i n r es p o ns e t o a dis c o v er y r e q u est i n t his a cti o n; A n y
N o v artis e m pl o y e e i n cl u d e d b y N o v artis as a d o c u m e nt c ust o di a n or a R ul e 3 0( b)( 6)
d esi g n e e; A n y N o v artis e m pl o y e e w h o s e d e p o siti o n is n oti c e d b y a n y p art y; A n y
N o v artis e m pl o y e e w h o is i d e ntifi e d d uri n g a d e p ositi o n; A n y N o v artis s al e s
r e pr es e nt ati v e or s al es m a n a g er ass o ci at e d wit h a pr o m oti o n al e v e nt i d e ntifi e d i n
r es p o ns e t o a dis c o v er y r e q u e st i n t his a cti o n. A n y N o v artis e m pl o y e e w h o e x e c ut es a
d e cl ar ati o n or w h o is i d e ntifi e d i n a d e cl ar ati o n. ”). I n f a ct, t h e G o v er n m e nt e v e n w e nt a
st e p f urt h er a n d i n c or p or at e d “ a n y i n di vi d u als i d e ntifi e d b y d ef e n d a nt [ N P C] i n it s i niti al
dis cl o s ur es, a m e n d e d dis cl o s ur es, or dis c o v er y r e s p o ns es ”. I d. at 2, n. 1.
      8
           Dr. A d a m R o s e n bl ut h, Dr. R aj e e v Sri v a st a v a, G air d a L a ut er b a c h- H a g a n, M att h e w
Fr a g ol a, Mi c h a el M a di x a n d P a ul Sil v er m a n w er e dis cl o s e d “ b y Pl ai ntiffs i n Pl ai ntiffs’
r es p o ns es t o N P C’s dis c o v er y r e q u est s ”, a n d Dr. R a n d all Z u s m a n w as als o list e d i n
                                                                                                                             25
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 32 of 51



     C. T h e P arti es’ Pr e p ar ati o n of t h e J oi nt Pr etri al Or d er

                      Si n c e t h e cl o s e of f a ct dis c o v er y, t h e G o v er n m e nt h a s e x p a n d e d t h e

n u m b er of e v e nt s it all e g e d t o b e ki c k b a c k s t o as m a n y as 5 2 6, 1 4 4, a n d t h e n m o st

r e c e ntl y t o a p pr o xi m at el y 1 5 4, 0 0 0. I n pr e p ari n g f or tri al, N P C h as e n d e a v or e d t o fi n d

wit n e ss e s w h o h a v e r el e v a nt i nf or m ati o n a b o ut m ulti pl e e v e nt s i n t his u ni v ers e a n d w h o

w o ul d a gr e e v ol u nt aril y t o t estif y. T h e wit n e ss e s at iss u e h er e will pr o vi d e fir st- h a n d

t esti m o n y a b o ut a p pr o xi m at el y 1, 0 0 0 c oll e cti v e tri g g er e v e nt s.9    A n d ar e all wit n e ss e s

w h o will pr o vi d e si mil ar t esti m o n y t o t h e n u m er o us ot h er wit n e ss e s w h o N P C pr e vi o usl y

dis cl o s e d b y n a m e.    W hil e t h e G o v er n m e nt c a n n ot cl ai m t h at it w o ul d h a v e d e p o s e d t h es e

wit n e ss e s d uri n g f a ct dis c o v er y if it h a d k n o w n a b o ut t h e m — aft er all, n e arl y all of t h e

wit n e ss e s t h e G o v er n m e nt d e p o s e d w er e wit n e ss e s t h at it h a d i d e ntifi e d d uri n g it s pr e-

i nt er v e nti o n i n v e sti g ati o n t o h a v e r el e v a nt i nf or m ati o n, n ot wit n e ss e s N P C dis cl o s e d —

N P C h as r e p e at e dl y off er e d t o m a k e all 1 2 wit n ess es a v ail a bl e f or d e p o siti o n si n c e M ar c h

2 5, 2 0 1 9, w hi c h pr o vi d e d t h e G o v er n m e nt wit h a m pl e ti m e b ef or e tri al.




“ Pl ai ntiff’s i niti al or a m e n d e d dis cl o s ur es ”, s e e i d. E x. 1 9 ( G o v’t A m e n d e d I niti al
Dis cl o s ur es, 8/ 1 7/ 1 6) at E x. B. I n a d diti o n t h e r e m ai ni n g fi v e wit n ess es w er e i n cl u d e d i n
N P C’s dis c o v er y r es p o ns es a n d, t h us, f all wit hi n t h e G o v er n m e nt’s c at c h all pr o visi o n i n
it s dis cl o s ur es, s e e s u pr a n. 7, w hi c h it s elf w as i n c or p or at e d b y r ef er e n c e i nt o N P C’s
dis cl o s ur es, s e e Gr u e nst ei n O p p’ n MI L D e cl., E x. 1 7 at 6 ( “(ii) i d e ntifi e d b y Pl ai ntiffs i n
Pl ai ntiffs’ i niti al or a m e n d e d dis cl o s ur es ”).
      9
           T his i n cl u d es 4 7 6 tri g g er e v e nt s f or C ori n n a L e e, 7 4 f or Dr. A d a m R o s e n bl ut h, 7
f or Dr. R aj e e v Sri v a st a v a, 2 8 f or Dr. R a n d all Z us m a n, 3 0 f or Eil e e n Ur b a n, 1 1 1 f or G ail
C hrist o p h er, 1 0 2 f or G air d a L a ut er b a c h- H a g a n, 4 5 f or J uli e Bri erl e y, 9 5 f or M att h e w
Fr a g ol a, 3 6 f or Mi c h a el M a di x, a n d 3 3 f or St e p h e n B ol a n d. P a ul Sil v er m a n, w h o w as
pr e vi o usl y dis cl o s e d, di d n ot p arti ci p at e i n tri g g er e v e nt s b ut will pr o vi d e i m p ort a nt
t esti m o n y a b o ut, a m o n g ot h er t hi n g s, N P C’s us e of S T A R r e p ort s t o tr y t o e n c o ur a g e
u ni q u e p h ysi ci a n att e n d e es at it s e v e nt s —t esti m o n y t h at b e c a m e m or e pr o b ati v e
f oll o wi n g Dr. M c M a h o n’s cr e ati o n of t h e r e p e at att e n d a n c e m ar k er.
                                                                                                                                    26
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 33 of 51



                      T h e G o v er n m e nt h as si mil arl y i n cl u d e d wit n ess es o n it s o w n list w h o h a v e

n ot b e e n pr e vi o usl y dis cl o s e d, a n d N P C h a s r e q u est e d t h at it b e all o w e d t o d e p o s e t h o s e

wit n e ss e s as w ell. Of t h e 1 2 7 wit n e ss e s o n t h e G o v er n m e nt’s m o st r e c e nt list, 1 2 w er e

n ot pr e vi o usl y dis cl o s e d b y n a m e ( alt h o u g h of t h o s e, 5 w o ul d f all wit hi n t h e br o a d

“ c at c h- all ” dis cl o s ur es t h at t h e G o v er n m e nt, li k e N P C, i n cl u d e d). T h e G o v er n m e nt

ass ert s t h at s e v er al of t h es e wit n ess es — n a m el y C M S, T RI C A R E a n d F e d er al H e alt h

A g e n c y e m pl o y e e s — ar e si m pl y s u bstit uti o ns f or pr e vi o usl y dis cl o s e d wit n e ss e s w h o

w o ul d h a v e off er e d si mil ar t esti m o n y. S e e G o v’t MI L at 1 8 n. 2. B ut t h e s a m e is tr u e of

N P C’s wit n ess es w h o, f or e x a m pl e, ar e si m pl y diff er e nt s al e s r e pr es e nt ati v e s t h a n t h e

o n es pr e vi o usl y dis cl o s e d, b ut s al es r e pr es e nt ati v e s n o n et h el e ss. I n a d diti o n, a n ot h er 3 3

of t h e 1 2 7 wit n e ss e s w er e pr e vi o usl y dis cl o s e d b y t h e G o v er n m e nt o n t w o dis cl o s ur e list s

wit h o v er 7 0 0 e ntri es e a c h, t h e l e n gt hs of w hi c h m a d e it i m p o ssi bl e f or N P C t o m a k e

i nf or m e d d e cisi o ns r e g ar di n g dis c o v er y a n d tri al pr e p ar ati o n. 1 0   N P C h as n ot s o u g ht t o

pr e cl u d e t h e G o v er n m e nt fr o m c alli n g a n y of t h es e wit n ess es b ut r at h er r e q u est s t h e

o p p ort u nit y t o d e p o s e t h e m b ef or e tri al. 1 1 S e e S e n d er v. M a n n, 2 2 5 F. R. D. 6 4 5, 6 5 5 ( D.

C ol o. 2 0 0 4) ( o bs er vi n g t h at t h e pl ai ntiff’s list of dis cl o s ur es wit h h u n dr e ds of i n di vi d u als

l eft d ef e n d a nt s wit h “t h e c h oi c e of eit h er r e q u esti n g a s u bst a nti al n u m b er of a d diti o n al

d e p o siti o ns, wit h all of t h e att e n d a nt c o st s, or h o pi n g t h at t h e y c orr e ctl y g u ess e d w hi c h of

t h e a p pr o xi m at el y 3 0 0 i n v e st ors a n d br o k ers ulti m at el y w o ul d t estif y at tri al ”, a n d


      10
           I n a d diti o n, w hil e t h e t w o list s i n cl u d e d i n di vi d u als’ a d dr ess es a n d p h o n e n u m b ers
i n s o m e i nst a n c e s, t h e s u bj e ct s of dis c o v er a bl e i nf or m ati o n w er e n ot list e d f or a n y of t h e
wit n e ss e s, f urt h er i n hi biti n g N P C’s a bilit y t o us e t h e s e dis cl o s ur es t o i d e ntif y p ot e nti al
wit n e ss e s. S e e F e d. R. Ci v. P. 2 6( a)( 1)( A)(i).
      11
             N P C h as s u b mitt e d a l ett er t o t h e C o urt s e e ki n g l e a v e t o m o v e t o c o m p el t h es e
d e p o siti o ns. A pril 2 2, 2 0 1 9, Ltr. fr o m R. S k aistis t o H o n. P. G ar d e p h e, E C F N o. 3 2 4.
                                                                                                                                     27
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 34 of 51



c o n cl u di n g t h at t h e a p pr o pri at e r e m e d y w a s t o p er mit d ef e n d a nt s t o t a k e p o st- dis c o v er y

d e p o siti o ns of t h e i n di vi d u als w h o w o ul d t estif y at tri al).

     D. T h e Pr o p er R e m e d y Is Pr e- Tri al D e p o siti o ns f or B ot h Si d e s, N ot Pr e cl usi o n

                      T h e n at ur e of t his c as e, c h ar a ct eri z e d b y a n e n or m o us n u m b er of all e g e d

tri g g er e v e nt s, c o m pli c at e d a n d l e n gt h y dis cl o s ur e s, a n d t h e G o v er n m e nt’s e v er- c h a n gi n g

t h e ori es, r es ult e d i n b ot h p arti es dis cl o si n g c ert ai n wit n e ss e s o nl y aft er t h e cl o s e of f a ct

dis c o v er y. I n N P C’s c a s e, t his dis cl o s ur e n eit h er gi v e s it a n u nf air a d v a nt a g e n or

pr ej u di c es t h e G o v er n m e nt. R at h er, t h es e wit n e ss es ar e si m pl y m or e li k el y t o s h o w u p

willi n gl y t o t estif y t h a n ot h ers. N e arl y all t h e a d diti o n al wit n e ss es ar e c urr e nt e m pl o y e e s

w h o m N P C c a n bri n g t o tri al wit h o ut t h e n e e d t o c o m p el t h e m, a n d d o ct ors w h o ar e l o c al

a n d t h us l ess li k el y t o b e i n c o n v e ni e n c e d b y t estif yi n g. S e e s u pr a n ot e 5. I n t his

sit u ati o n, pr e cl u si o n w o ul d b e a dr asti c r e m e d y; a m or e j u st r e m e d y w o ul d b e t o all o w

b ot h p arti e s t o t a k e pr e-tri al d e p o siti o ns. S e e, e. g., Cit y of Al m at y, K a z a k hst a n v.

A bl y a z o v, N o. 1 1 5 C V 0 5 3 4 5 ( K H P) ( AJ N), 2 0 1 9 W L 2 7 5 7 0 1, at * 4 ( S. D. N. Y. J a n. 2 2,

2 0 1 9) ( “ pr e cl usi o n of dis c o v er y is a dr asti c r e m e d y t h at s h o ul d b e us e d o nl y i n c as e s

w h er e a diff er e nt r e m e d y c a n n ot b e cr aft e d t o mi ni mi z e a n y pr ej u di c e t o t h e p art y

o p p o si n g t h e dis c o v er y ”); T orr es v. D e m att e o S al v a g e C o. I n c., N o. C V 1 4 7 7 4 ( A D S)

( A K T), 2 0 1 6 W L 8 4 5 3 2 6, at * 5 ( E. D. N. Y. M ar. 2, 2 0 1 6) (r e c o g ni zi n g t h at a n y pr ej u di c e

t o pl ai ntiffs c a us e d b y d ef e n d a nt dis cl o si n g a n e w e x p ert wit n e ss i n it s J P T O “ c a n b e

all e vi at e d b y all o wi n g t h e m t o d e p o s e t h e e x p ert pri or t o tri al ”); s e e als o S e n d er, 2 2 5

F. R. D. at 6 5 5. As t h e G o v er n m e nt n ot es i n it s m oti o n, i n d et er mi ni n g w h et h er t o e x cl u d e

e vi d e n c e f or f ail ur e t o c o m pl y wit h dis cl o s ur e o bli g ati o ns, c o urt s c o nsi d er t h e p art y’s

e x pl a n ati o n f or t h e n o n c o m pli a nt dis cl o s ur e, t h e i m p ort a n c e of t h e wit n e ss’s t esti m o n y,

                                                                                                                                       28
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 35 of 51



t h e p ot e nti al pr ej u di c e t o t h e o p p o si n g p art y, a n d t h e p o ssi bilit y of a c o nti n u a n c e. G o v’t

MI L at 1 7 ( citi n g P att ers o n v. B als a mi c o, 4 4 0 F. 3 d 1 0 4, 1 1 7 ( 2 d Cir. 2 0 0 6)) ( e x cl u di n g

t esti m o n y of wit n ess es dis cl o s e d t e n d a ys b ef or e tri al wit h n o s atisf a ct or y e x pl a n ati o n f or

t h e d el a y). C o urt s a p pl y si mil ar f a ct ors w h e n c o nsi d eri n g r e q u est s t o dis cl o s e a d diti o n al

wit n e ss e s b ef or e tri al, i n cl u di n g t h e dili g e n c e of t h e r e q u esti n g p art y i n c o n d u cti n g

dis c o v er y wit hi n t h e g ui d eli n es of t h e C o urt, t h e f or es e e a bilit y of t h e n e e d f or a d diti o n al

dis c o v er y a n d w h et h er t h e n o n- m o vi n g p art y will b e pr ej u di c e d. 1 2 S e e, e. g., Cit y of

Al m at y, K a z a k hst a n, 2 0 1 9 W L 2 7 5 7 0 1, at * 4. Gi v e n t h e c as e hist or y s et f ort h a b o v e, a n d

b al a n ci n g all t h e s e f a ct ors i n cl u di n g t h e p ot e nti al pr ej u di c e o n b ot h si d es, t h e c orr e ct

r es ult h er e is t o p er mit b ot h si d e s t o t a k e pr e-tri al d e p o siti o ns.

6.         T h e G o v e r n m e nt’s M I L # 6 T o E x cl u d e P a r ol E vi d e n c e R e g a r di n g t h e
           M e a ni n g of 2 0 1 0 S ettl e m e nt A g r e e m e nt

                      C o nsist e nt wit h N P C’s o w n MI L t o pr e cl u d e e vi d e n c e a n d t esti m o n y

r e g ar di n g t h e 2 0 1 0 S ettl e m e nt a n d r el at e d c or p or at e i nt e grit y a gr e e m e nt, N P C d o es n ot

i nt e n d t o i ntr o d u c e e vi d e n c e at tri al r e g ar di n g t h e m e a ni n g of t h e 2 0 1 0 s ettl e m e nt

a gr e e m e nt.

7.         T h e G o v e r n m e nt’s M I L # 7 — T o E x cl u d e E vi d e n c e a n d A r g u m e nt R e g a r di n g
           Cl ai ms a n d E v e nts N ot P u rs u e d at T ri al — S h o ul d B e D e ni e d

                      Pri or t o A pril 1, 2 0 1 9, t h e G o v er n m e nt w as p urs ui n g d a m a g es f or

pr es cri pti o ns writt e n b y all d o ct ors w h o w er e p ur p ort e dl y “tri g g er e d ” u n d er Dr.



      12
              O n e of t h e f a ct ors c o urt s c o nsi d er is t h e i m mi n e n c e of tri al. As n ot e d, N P C h as
r e p e at e dl y off er e d t o m a k e t h e 1 2 wit n ess es a v ail a bl e t o t h e G o v er n m e nt f or d e p o siti o n
si n c e M ar c h 2 5, 2 0 1 9, wit h a m pl e ti m e f or t h e m t o b e d e p o s e d. I n f a ct, N P C a n d t h e
G o v er n m e nt h a d pr eli mi n ar y dis c u ssi o ns a b o ut arr a n gi n g d at es f or t h es e d e p o siti o ns
d uri n g a m e et a n d c o nf er o n M ar c h 2 5, a n d N P C f oll o w e d u p t o d o s o o n A pril 1 0 b ef or e
t h e G o v er n m e nt fil e d t his m oti o n.
                                                                                                                                   29
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 36 of 51



M c M a h o n’s crit eri a. T h e n, as n ot e d a b o v e, s e e s u pr a § 5, o n A pril 1, t h e G o v er n m e nt

i nf or m e d N P C t h at it n o l o n g er i nt e n d e d t o s e e k d a m a g e s f or “ bri b es pr o vi d e d t hr o u g h

l u n c h n’ l e ar n e v e nt s or bri b e s pr o vi d e d t o d o ct ors w h o ( a) r e c ei v e d l e ss t h a n $ 1, 0 0 0 i n

t ot al r e m u n er ati o n fr o m N o v artis or ( b) w er e n ati o n al k e y o pi ni o n l e a d ers ”. Gr u e nst ei n

D e cl. S u p p. MI Ls E x. 6. H a vi n g dr o p p e d cl ai ms arisi n g o ut of t h es e all e g e d bri b es, t h e

G o v er n m e nt n o w s e e ks t o pr e cl u d e N P C fr o m “r ef er[ri n g] at tri al t o pr e vi o us v ersi o ns of

Pl ai ntiffs’ s h a m e v e nt s list or t o cl ai ms t h at w er e ass ert e d e arli er b y Pl ai ntiffs b ut w hi c h

will n ot b e pr es e nt e d t o t h e j ur y ”. G o v’t MI L at 2 3.           W hil e N P C d o es n ot i nt e n d t o r ef er

t o “ pr e vi o u s v er si o ns of Pl ai ntiffs’ s h a m e v e nt s list s ”, t h er e is n o b asis t o pr e cl u d e N P C

fr o m “r ef er[ri n g] at tri al ” t o cl ai ms t h at t h e G o v er n m e nt n o l o n g er i nt e n d s t o p urs u e.

                      Fir st, as N P C s h o w e d i n it s M oti o n i n Li mi n e t o E x cl u d e L u n c h- n- L e ar ns

a n d P a y m e nt s R ei m b urs e d T hr o u g h R e b at es fr o m t h e G o v er n m e nt’s C o m p ut ati o n of

D a m a g es ( E C F N o. 3 0 8), a n d c o ntr ar y t o t h e G o v er n m e nt’s ass erti o n t h at it “ el e ct e d n ot

t o p urs u e at tri al cl ai ms f or l u n c h a n d l e ar n e v e nt s ”, G o v’t MI L at 2 3, t h e G o v er n m e nt’s

d a m a g e s c al c ul ati o n c urr e ntl y i n cl u d e s t h o us a n ds of L u n c h- n- L e ar ns. U ntil t h e

G o v er n m e nt a gr e es t o r e m o v e t h o s e e v e nt s fr o m it s d a m a g e s c al c ul ati o n, N P C m u st b e i n

a p o siti o n t o ar g u e t h at L u n c h- n- L e ar ns ar e n ot ki c k b a c k s.

                      S e c o n d, t h e G o v er n m e nt’s e x p ert, Dr. M c M a h o n, h a s t estifi e d t h at e v e nt s

c o ul d n ot h a v e e d u c ati o n al v al u e f or att e n d e es if t h e att e n d e es ( 1) att e n d e d t hr e e or m or e

pr o gr a ms r e g ar di n g t h e s a m e dr u g wit hi n si x m o nt hs; ( 2) s p o k e at a pr o gr a m o n a dr u g

a n d s u bs e q u e ntl y att e n d e d a n e v e nt r e g ar di n g t h e s a m e dr u g wit hi n si x m o nt hs; or

( 3) att e n d e d t hr e e or m or e pr o gr a ms i n t w el v e m o nt hs wit h a p er- p ers o n m e al c o st of

$ 1 2 5 or m or e, s e e M c M a h o n R e p. ¶ 5 4, w hi c h i n cl u d es e v e nt s t h at t h e G o v er n m e nt n o w

                                                                                                                                     30
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 37 of 51



s a ys ar e n o l o n g er p art of it s cl ai m f or d a m a g es. N P C is e ntitl e d t o q u esti o n Dr.

M c M a h o n a b o ut t h e b a sis f or his o pi ni o n, i n cl u di n g, f or e x a m pl e, his c o n cl u si o n t h at

m a n y K O Ls r e c ei v e d bri b es b y virt u e of t h eir att e n d a n c e at s p e a k er pr o gr a m e v e nt s.

N P C will cr o ss- e x a mi n e Dr. M c M a h o n a b o ut his b asis f or c o n cl u di n g t h at K O Ls, s o m e

of t h e m o st r es p e ct e d m e di c al d o ct ors i n t h e c o u ntr y, r e c ei v e d bri b e s a n d will ar g u e t o t h e

j ur y t h at his m et h o d ol o g y is, a m o n g ot h er t hi n gs, o v er br o a d, a n d t h us fl a w e d. T h at t h e

G o v er n m e nt n o l o n g er s e e ks d a m a g e s f or all e g e d bri b es p ai d t o c ert ai n of t h o s e K O Ls

d o es n ot i m m u ni z e Dr. M c M a h o n’s m et h o d ol o g y fr o m att a c k; if a n yt hi n g, it s u g g est s a
                                                       13
w e a k n ess t h at m ust b e pr o b e d at tri al.

8.         T h e G o v e r n m e nt’s M I L # 8 — T o A d mit E vi d e n c e R e g a r di n g L a c k of
           C o ns e q u e n c es f o r a Hi g h P r e s c ri bi n g N o v a rtis S p e a k e r W h o S e x u all y
           Ass a ult e d a S al es R e p r es e nt ati v e — S h o ul d B e D e ni e d

                      T h e G o v er n m e nt h as m o v e d i n li mi n e t o a d mit e vi d e n c e t h at (i) Dr. C hris

V a nsi c kl e, w h o t h e G o v er n m e nt all e g es w as a fr e q u e nt r e ci pi e nt of N P C bri b es, b e c a m e

i nt o xi c at e d at a n N P C s p e a k er e v e nt a n d st u c k his t o n g u e i n t h e e ar of a f e m al e N P C

s al es r e pr es e nt ati v e, a n d (ii) N P C t o o k n o a cti o n a g ai nst Dr. V a nsi c kl e aft er t h e

r e pr es e nt ati v e c o m pl ai n e d a b o ut t h e i n ci d e nt. S e e G o v’t MI L at 2 4. P urs u a nt t o R ul e

4 0 3, t h e G o v er n m e nt’s m oti o n s h o ul d b e d e ni e d b e c a us e t h e pr ej u di ci al n at ur e of a

hi g hl y i nfl a m m at or y all e g ati o n of s e x u al ass a ult o ut w ei g hs a n y mi ni m al pr o b ati v e v al u e.




      13
             T h e G o v er n m e nt cit es s e v er al c as e s w h er e c o urt s pr e cl u d e d p arti e s fr o m
i ntr o d u ci n g e vi d e n c e of cl ai ms t h at w er e wit h dr a w n or r ej e ct e d at s u m m ar y j u d g m e nt.
G o v’t MI L at 2 3- 2 4. T h o s e c as es ar e i n a p p o sit e b e c a us e t h e p arti e s c o ul d n ot p ut
f or w ar d a n y pl a u si bl e ar g u m e nt t h at t h e wit h dr a w n or r ej e ct e d cl ai ms at iss u e r e m ai n e d
r el e v a nt, w h er e as h er e t h e wit h dr a w n cl ai ms ar e cl e arl y still r el e v a nt b e c a us e t h e
G o v er n m e nt’s e x p ert is t estif yi n g a b o ut t h e m.
                                                                                                                                 31
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 38 of 51



                      Fir st, a c c us ati o ns of s e x u al a ss a ult ar e hi g hl y i nfl a m m at or y a n d a d mitti n g

e vi d e n c e of Dr. V a nsi c kl e’s all e g e d b e h a vi or w o ul d c a us e u n d u e pr ej u di c e t o N P C. Cf.

L- 3 C o m m c’ ns C or p. v. O SI S ys., I n c., N o. 0 2 CI V. 9 1 4 4 ( P A C), 2 0 0 6 W L 9 8 8 1 4 3, at * 8

( S. D. N. Y. A pr. 1 3, 2 0 0 6) ( “[ T] h e n a k e d pr es e nt ati o n of [ a s e x u al h ar a ss m e nt c h ar g e

a g ai nst a d ef e ns e wit n ess] m a y b e of a s uffi ci e ntl y i nfl a m m at or y or pr uri e nt n at ur e t o b e

si g nifi c a ntl y pr ej u di ci al t o [ d ef e n d a nt]. . . . B e c a us e e vi d e n c e r e g ar di n g all e g ati o ns of

s e x u al h ar a ss m e nt ar e hi g hl y pr ej u di ci al, [ pl ai ntiff] m a y n ot e x a mi n e [t h e wit n e ss] o n

t h at iss u e. F e d. R. E vi d. 4 0 3. ”); S mit h v. Air b or n e Fr ei g ht C or p., 9 6 F. 3 d 1 4 5 1, at * 6

( 9t h Cir. 1 9 9 6) ( “ T his is w ei g h e d a g ai nst t h e hi g hl y pr ej u di ci al n at ur e of [ wit n ess]

O’ N e al’s t esti m o n y. H er t esti m o n y i n v ol v e d cl ai ms of s e x u al h ar a ss m e nt a g ai nst

[ d ef e n d a nt’s] dri v ers. T his as p e ct of h er t esti m o n y u n d o u bt e dl y h a d f ar m or e i m p a ct t h a n

O’ N e al’s i n e x a ct t esti m o n y a b o ut t h e h a n dli n g of h er c o m pl ai nt . . . . ” ( e m p h asis i n

ori gi n al)).

                      S e c o n d, t h e e vi d e n c e at iss u e is of mi ni m al pr o b ati v e v al u e b e c a us e t h e

G o v er n m e nt is n ot s e e ki n g t o a d mit it t o s h o w t h at t his o n e d o ct or r e c ei v e d a ki c k b a c k,

b ut, r at h er, t o ill u str at e g e n er all y “t h e p art y at m o s p h er e of t h e N P C s p e a k er e v e nt s ” a n d

t h at N P C “ w as f a n ati c al a b o ut k e e pi n g it s hi g h- pr e s cri bi n g p h ysi ci a ns h a p p y ”. S e e G o v’t

MI L at 2 5. F or p ur p o s es of t h es e br o a d-str o k e ar g u m e nt s, o n e all e g e d i n ci d e nt h as littl e

pr o b ati v e v al u e. N P C als o d o es n ot o p p o s e t h e G o v er n m e nt i ntr o d u ci n g e vi d e n c e, if a n y,

t h at dri n ki n g o c c urr e d at t h e e v e nt, f urt h er di mi nis hi n g t h e i n cr e m e nt al pr o b ati v e v al u e of

Dr. V a nsi c kl e’s all e g e d c o n d u ct.

                      T his e vi d e n c e f urt h er l a c k s pr o b ati v e v al u e b e c a us e, as t h e G o v er n m e nt

c o nt e n ds i n it s m oti o n, it is c u m ul ati v e of ot h er e vi d e n c e a b o ut t h e cir c u mst a n c es of

                                                                                                                                     32
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 39 of 51



s p e a k er e v e nt s t h at t h e G o v er n m e nt pl a ns t o us e a n d d o es n ot c h a n g e t h e o v er all mi x of

i nf or m ati o n a v ail a bl e. S e e G o v’t MI L at 2 5 ( “ Ot h er e vi d e n c e at t h e tri al will

d e m o nstr at e t h e p art y at m o s p h er e of t h e N P C s p e a k er e v e nt s, i n cl u di n g e vi d e n c e t h at

a p pr o xi m at el y 7 5 e v e nt s w er e h el d at H o ot ers. T h e i n ci d e nt i n v ol vi n g [t h e s al e s

r e pr es e nt ati v e] a n d Dr. V a nsi c kl e is p art of t h e o v er all pi ct ur e . . . . ”); s e e als o M c C all u m,

5 8 4 F. 3 d at 4 7 7 ( “‘[ T] h e a v ail a bilit y of ot h er, l ess pr ej u di ci al, e vi d e n c e o n t h e s a m e p oi nt

or di n aril y r e d u c es t h e pr o b ati v e v al u e of a gi v e n it e m of e xtri nsi c e vi d e n c e . . . . If t h e

i n cr e m e nt al v al u e is sli g ht, a n d t h e p o ssi bilit y of pr ej u di c e t hr o u g h mis us e b y t h e j ur y

gr e at, t h e c o urt s h o ul d e x cl u d e t h e e vi d e n c e u n d er R ul e 4 0 3.’ ” ( q u oti n g 2 W ei nst ei n,

F e d er al E vi d e n c e § 4 0 4. 2 1 (J o s e p h M. M c L a u g hli n, E d., M att h e w B e n d er & C o. 2 0 0 9));

P ar k W est R a di ol o g y v. C ar e C or e N at. L L C, 6 7 5 F. S u p p. 2 d 3 1 4, 3 2 5 ( S. D. N. Y. 2 0 0 9)

( e x cl u di n g e vi d e n c e u n d er R ul e 4 0 3 as “ u n n e c ess ar y ” w h er e n o n- m o v a nt “ will h a v e

a m pl e o p p ort u nit y at tri al t o pr es e nt ot h er e vi d e n c e t o t h e j ur y o n t h e q u esti o n ”).

All o wi n g t h e G o v er n m e nt t o i ntr o d u c e e vi d e n c e of Dr. V a nsi c kl e’s all e g e d b e h a vi or is

t h er ef or e u n n e c e ss ar y a n d gr at uit o usl y pr ej u di ci al.

9.         T h e G o v e r n m e nt’s M I L # 9 — T o A d mit D o c u m e nts C o n c e r ni n g C af e P h a r m a
           P osts — S h o ul d B e D e ni e d

                      T h e G o v er n m e nt h as m o v e d i n li mi n e t o a d mit f o ur e m ail c h ai ns i n w hi c h

N o v artis c o m pli a n c e e m pl o y e es c o pi e d a n d i nt er n all y cir c ul at e d a n o n y m o usl y writt e n

p o st s fr o m C af e P h ar m a, a n o nli n e m e ss a gi n g b o ar d f or t h e i n d ustr y, a n d dis c uss e d h o w

t o r es p o n d t o t h e p o st s. S e e G o v’t MI L at 2 6; V ar g as D e cl. E xs. P, Q, R, S. T h e

G o v er n m e nt’s m oti o n s h o ul d b e d e ni e d p urs u a nt t o R ul es 8 0 2 a n d 4 0 3.

                      T h e G o v er n m e nt c o nt e n ds i n it s m oti o n t h at it “ off ers t h es e p o st s o nl y t o

s h o w t h e c o m pli a n c e d e p art m e nt’s a w ar e n e ss of t h e all e g ati o ns a n d it s r es p o ns e t o
                                                                                                                                  33
       Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 40 of 51



t h e m ”. S e e G o v’t MI L at 2 7. T his ass erti o n is disi n g e n u o us, b e c a u s e t h e G o v er n m e nt

h a s alr e a d y s h o w n t his a w ar e n ess wit h ot h er e vi d e n c e, a n d N P C d o es n ot c o nt est it. As

t h e G o v er n m e nt e x pr essl y p oi nt s o ut i n it s m oti o n, J uli e K a n e, a wit n ess N P C i nt e n ds t o

c all at tri al, h as alr e a d y t estifi e d t h at “ c o m pli a n c e p ers o n n el r e vi e w e d C af e P h ar m a as a

‘f or m of m o nit ori n g’ f or c o m pli a n c e vi ol ati o ns . . . a n d t estifi e d t h at t h e p o st s ‘ m e a nt w e

n e e d e d t o c o nti n u e t o d o o ur h ar d w or k t o m a n a g e t h e pr o gr a ms.’ ” S e e i d. (r ef er e n ci n g

V ar g as D e cl., E x. T ( D e p. Tr. of J uli e K a n e at 1 0 8: 1 7- 1 0 9: 9; 2 6 7: 1 3- 2 6 8: 1 8)); s e e als o

Gr u e nst ei n O p p’ n MI L D e cl., E x. 2 0 ( D e p. Tr. of J uli e K a n e at 1 7 8: 3- 1 8 0: 1 2). N P C

c o n c e d es t h at t h er e w er e a n o n y m o u s p o st s o n C af e P h ar m a a n d — as r efl e ct e d i n t h e

e m ails t h at t h e G o v er n m e nt s e e ks t o a d mit —t h at C o m pli a n c e r es p o n d e d t o t h e m.

                      Gi v e n Ms. K a n e’s a nti ci p at e d t esti m o n y a n d N P C’s c o n c essi o n, t h e o nl y

p o ssi bl e r e as o n t h e G o v er n m e nt s e e ks t o a d mit t h es e a n o n y m o u s p o st s i nt o e vi d e n c e is

f or t h eir s u bst a n c e. As s u c h, t h e p o st s ar e h e ars a y a n d i n a d missi bl e u n d er R ul e 8 0 2.

M or e o v er, r e g ar dl ess of w h et h er t h e G o v er n m e nt g e n ui n el y i nt e n ds t o a d mit t h e p o st s

s ol el y t o s h o w t h e c o m pli a n c e d e p art m e nt’s a w ar e n e ss a n d it s r es p o ns e t o t h e m, t h es e

p o st s ar e m or e pr ej u di ci al t h a n pr o b ati v e a n d s h o ul d n ot b e a d mitt e d, p urs u a nt t o R ul e

4 0 3.

1 0.       T h e G o v e r n m e nt’s M I L # 1 0 — T o E x cl u d e E vi d e n c e a n d A r g u m e nt C o nt r a r y
           t o t h e G o v e r n m e nt’s S u g g est e d C a us ati o n St a n d a r d — S h o ul d B e D e ni e d

                      T h e G o v er n m e nt h as m o v e d i n li mi n e t o e x cl u d e e vi d e n c e a n d ar g u m e nt

c o ntr ar y t o t h e “ pr o p er c a us ati o n st a n d ar d ” —t h at is, “ e vi d e n c e t h at d o ct ors di d n ot

c h a n g e t h eir pr es cri bi n g b e h a vi or i n r es p o ns e t o N o v artis ki c k b a c ks ”. G o v’t Tri al M e m.

at 2 7. T his m oti o n is d u pli c ati v e of t h e G o v er n m e nt’s first MI L a n d s h o ul d b e d e ni e d f or

t h e s a m e r e as o ns. S e e s u pr a § 1. As N P C s h o w e d i n r es p o ns e t o t h at m oti o n a n d i n it s
                                                                                                                                    34
      Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 41 of 51



pr etri al m e m or a n d u m of l a w, D ef.’s Pr etri al M e m. at 3- 7, t h e G o v er n m e nt m ust pr o v e

c a us ati o n t o pr e v ail o n it s cl ai ms at tri al. A c c or di n gl y, e vi d e n c e r el at e d t o c a us ati o n

( a m o n g ot h er el e m e nt s), i n cl u di n g, wit h o ut li mit ati o n, e vi d e n c e t h at d o ct ors di d n ot

c h a n g e t h eir pr es cri bi n g b e h a vi or i n r es p o ns e t o N P C’s all e g e d ki c k b a c ks is pl ai nl y

r el e v a nt.1 4

                      T h e G o v er n m e nt’s ar g u m e nt t h at it d o es n ot n e e d t o pr o v e c a us ati o n at

tri al —t h at is, t h at it d o es n ot n e e d t o pr o v e t h at N P C’s bri b es c a us e d d o ct ors t o pr es cri b e

N P C m e di c ati o ns —is l e g all y i n c orr e ct. T h e G o v er n m e nt, i n e ss e n c e, m a k es t w o

f u n d a m e nt al p oi nt s r el at e d t o c a us ati o n i n it s m oti o ns i n li mi n e a n d it s pr etri al

m e m or a n d u m of l a w: First, t h e G o v er n m e nt r e c o g ni z e s t h at it m ust s h o w a li n k b et w e e n

a ki c k b a c k a n d t h e s u b missi o n of a cl ai m, b ut c o nt e n d s t h at t h e o nl y li n k it n e e d s t o s h o w

is t h at a cl ai m f oll o w e d a ki c k b a c k. S e e, e. g., G o v’t Tri al M e m. at 3. C hr o n ol o g y is n ot

c a us ati o n, h o w e v er, a n d N P C d e m o nstr at e d w h y t his t h e or y is l e g all y i n c orr e ct i n it s

pr etri al m e m or a n d u m of l a w. D ef.’s Pr etri al M e m. at 2- 7.

                      S e c o n d, t h e G o v er n m e nt c o nt e n ds t h at a vi ol ati o n of t h e A K S b y N P C

al o n e — n ot N P C a n d t h e d o ct ors —is s uffi ci e nt t o est a blis h li a bilit y u n d er t h e F C A. S e e




       14
           I n it s pr etri al m e m or a n d u m of l a w, t h e G o v er n m e nt n ot es t h at “t h e A K S d o es n ot
r e q uir e a ki c k- b a c k s c h e m e t o s u c c e e d i n g e n er ati n g n e w b u si n ess (i. e., n e w p ati e nt
pr es cri pti o ns) i n or d er f or a vi ol ati o n t o h a v e o c c urr e d ”. G o v’t Tri al M e m. at 5 (i nt er n al
q u ot ati o n m ar k s o mitt e d) ( citi n g U nit e d St at es e x r el. Ar nst ei n v. T e v a P h ar ms. U S A,
I n c., N o. 1 3- c v- 3 7 0 2 ( C M), 2 0 1 6 W L 7 5 0 7 2 0, at * 1 7 ( S. D. N. Y. F e b. 2 2, 2 0 1 6)). N P C
d o es n ot dis p ut e t h at t h e G o v er n m e nt c a n est a blis h li a bilit y wit h o ut pr o vi n g i n cr e m e nt al
pr es cri pti o ns, as a ki c k b a c k c o ul d still b e a s u bst a nti al f a ct or i n a d o ct or’s pr es cri bi n g
d e cisi o ns wit h o ut a ct u all y s u c c e e di n g i n i n cr e asi n g pr es cri pti o ns. S e e s u pr a § 1. A.
H o w e v er, as dis c uss e d i n r es p o ns e t o MI L # 1 a n d i n N P C’s pr etri al m e m or a n d u m of l a w,
t h e G o v er n m e nt m a y o nl y r e c o v er d a m a g es f or N P C pr es cri pti o ns writt e n b e c a u s e of
all e g e d ki c k b a c k s. S e e i d.; D ef.’s Pr etri al M e m. at 1 5- 1 6.
                                                                                                                               35
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 42 of 51



G o v’t Tri al M e m. at 4 ( “ T h e A K S e ns ur es t h at d o ct ors’ d e cisi o n- m a ki n g is b as e d s ol el y

o n t h e m e di c al n e e d s of t h eir p ati e nt s, a n d is n ot p ot e nti all y aff e ct e d b y fi n a n ci al

c o nsi d er ati o n. ” ( e m p h a sis a d d e d) ( citi n g U nit e d St at es v. P at el, 7 7 8 F. 3 d 6 0 7, 6 1 2 ( 7t h

Cir. 2 0 1 5))); i d. ( A “ ki c k b a c k cr e at es t h e v er y r e al p o ssi bilit y t h at t h e r e ci pi e nt’s m e di c al

d e cisi o ns w er e n ot b as e d e ntir el y o n his or h er i n d e p e n d e nt m e di c al j u d g m e nt, b ut (i n

w h ol e or i n p art) o n t h e ki c k b a c k. ” ( e m p h asis a d d e d)). If a cl ai m is n ot a ct u all y f als e —if

a d o ct or r ej e ct e d or di d n ot e v e n k n o w of a bri b e, a n d wr ot e a pr es cri pti o n s ol el y b as e d

o n his i n d e p e n d e nt m e di c al j u d g m e nt —t h e n N P C c a n n ot b e s ai d t o h a v e c a u s e d a f als e

cl ai m t o b e s u b mitt e d. S e e D ef.’s Pr etri al M e m. at 8- 1 4.

                      I n a d diti o n, P at el, o n w hi c h t h e G o v er n m e nt r eli es f or it s pr o p o siti o n t h at

“[t] h e A K S e ns ur es t h at d o ct ors’ d e cisi o n- m a ki n g is b as e d s ol el y o n t h e m e di c al n e e d s of

t h eir p ati e nt s, a n d is n ot p ot e nti all y aff e ct e d b y fi n a n ci al c o nsi d er ati o n ”, G o v’t Tri al

M e m. at 4, is a cri mi n al A K S c as e t h at d o es n ot i n v ol v e t h e F C A, s e e 7 7 8 F. 3 d 6 0 7. As

d es cri b e d i n N P C’s pr etri al m e m or a n d u m of l a w, t h e G o v er n m e nt m ust pr o v e c a us ati o n

h er e b e c a u s e ( a m o n g ot h er r e as o ns) t his is n ot m er el y a n A K S c a s e —i nst e a d, it is a c as e

w h er e t h e G o v er n m e nt is s e e ki n g t o us e a n A K S vi ol ati o n as a pr e di c at e f or a n F C A

cl ai m a n d s o a ki c k b a c k off er is n ot e n o u g h. I n d e e d, i n T e v a II, J u d g e M c M a h o n

r e c o g ni z e d t h at c a us ati o n m u st b e pr o v e n w h er e, as h er e, a pl ai ntiff s e e ks t o us e a n

all e g e d A K S vi ol ati o n as a pr e di c at e f or a n F C A cl ai m. 2 0 1 9 W L 1 2 4 5 6 5 6, at * 2 7

(fi n di n g t h at r el at ors h a d “r ais e d a n i nf er e n c e of c a us ati o n . . . t h at a j ur y m a y us e t o fi n d

li a bilit y ” ( e m p h a sis a d d e d)); s u pr a § 1. A.

                      T h e G o v er n m e nt als o r eli e s o n Gr e e nfi el d i n s u p p ort of it s p o siti o n

r e g ar di n g c a us ati o n. F or t h e r e as o ns alr e a d y dis c u ss e d i n r es p o ns e t o MI L # 1 a b o v e,

                                                                                                                                 36
       Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 43 of 51



s u pr a § 1, Gr e e nfi el d a d dr ess es a diff er e nt iss u e t h a n is pr es e nt h er e a n d w as pr es e nt i n

T e v a II: N P C, li k e T e v a, w as n ot i n t h e pr es cri bi n g c h ai n a n d s o c a n o nl y b e li a bl e u n d er

t h e “ c a u s e[ d] t o b e pr es e nt e d ” pr o n g of t h e F C A, w hi c h b y it s e x pli cit t er ms r e q uir e s a

s h o wi n g of c a us ati o n, as J u d g e M c M a h o n r e c o g ni z e d.        M or e o v er, T e v a II, u nli k e

Gr e e nfi el d, l o o ks b e y o n d s u m m ar y j u d g m e nt a n d e x pl ai ns t h at at tri al a j ur y m ust

ulti m at el y fi n d c a us ati o n t o i m p o s e li a bilit y. S e e T e v a II, 2 0 1 9 W L 1 2 4 5 6 5 6, at * 2 4-

2 7. 1 5

                          I n a n y e v e nt, as n ot e d i n r es p o ns e t o MI L # 1, e vi d e n c e of w h et h er d o ct ors

c h a n g e d t h eir pr es cri bi n g b e h a vi or i n r es p o ns e t o all e g e d ki c k b a c k s is pr o b ati v e n ot o nl y

of c a us ati o n b ut als o of N P C’s st at e of mi n d a n d of w h et h er t h e pr o m oti o n al pr o gr a ms at

iss u e c o nstit ut e d ki c k b a c ks at all.

1 1.            T h e G o v e r n m e nt’s M I L # 1 1 — T o E x cl u d e E vi d e n c e a n d A r g u m e nt
                C o n c e r ni n g t h e F ai r M a r k et V al u e f o r S p e a k e r S e r vi c e s — S h o ul d B e D e ni e d

                          T h e G o v er n m e nt h as m o v e d i n li mi n e t o e x cl u d e e vi d e n c e of t h e f air

m ar k et v al u e of h o n or ari a p ai d t o s p e a k ers w h o g a v e pr es e nt ati o ns at N P C s p e a k er



           15
             T h e G o v er n m e nt als o cit es a m oti o n t o dis miss d e cisi o n, U nit e d St at es e x r el.
B a w d u ni a k v. Bi o g e n I d e c, I n c., N o. 1 2- C V- 1 0 6 0 1-I T, 2 0 1 8 W L 1 9 9 6 8 2 9, at * 1 ( D.
M ass. A pr. 2 7, 2 0 1 8), a n d a n a p p e al of a m oti o n t o dis miss d e cisi o n, U. S. e x r el. Wil ki ns
v. U nit e d H e alt h Gr p., I n c., 6 5 9 F. 3 d 2 9 5, 2 9 8 ( 3 d Cir. 2 0 1 1), i n s u p p ort of it s p o siti o n o n
c a us ati o n. W hil e “ all e g ati o ns t h at ‘ D ef e n d a nt p ai d ki c k b a c ks t o [s p e cifi c] p h ysi ci a ns . . .
t o i n d u c e t h o s e p h ysi ci a ns t o pr es cri b e p arti c ul ar m e di c ati o ns, a n d t h at t h e p h ysi ci a ns
t h e n pr es cri b e d t h o s e m e di c ati o ns, c a usi n g cl ai ms t o b e s u b mitt e d t o M e di c ar e a n d
M e di c ai d’ ” m a y b e s uffi ci e nt t o s ur vi v e a m oti o n t o dis miss i n t h e Fir st Cir c uit, as
Bi o g e n h ol ds, 2 0 1 8 W L 1 9 9 6 8 2 9, at * 6, J u d g e M c M a h o n n ot e d i n T e v a II t h at m or e
( n a m el y, c a u s ati o n) ulti m at el y m ust b e pr o v e n at tri al, s e e s u pr a § 1. A; D ef.’s Pr etri al
M e m. at 6- 7. Wil ki ns is als o i n a p p o sit e. T h e d ef e n d a nt i n Wil ki ns s u b mitt e d cl ai ms f or
p a y m e nt dir e ctl y t o a g o v er n m e nt h e alt h c ar e pr o gr a m w hil e all e g e dl y pr o vi di n g
ki c k b a c k s t o p h ysi ci a ns, a n d it s elf c ertifi e d c o m pli a n c e wit h all a p pli c a bl e h e alt h c ar e
l a w s. 6 5 9 F. 3 d at 3 0 0- 3 0 1. T h us, Wil ki ns, li k e Gr e e nfi el d, d o es n ot t a k e i nt o a c c o u nt
t h e “ c a u s e[ d] t o b e pr es e nt e d ” l a n g u a g e i n t h e F C A.
                                                                                                                                   37
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 44 of 51



pr o gr a ms, e v e n t h o u g h t h e G o v er n m e nt c o nt e n ds t h at s u c h p a y m e nt s c o nstit ut e d bri b e s t o

t h e s p e a k ers i n vi ol ati o n of t h e A K S.1 6      A c c or di n g t o t h e G o v er n m e nt, e vi d e n c e

c o n c er ni n g t h e f air m ar k et v al u e of h o n or ari a f or s p e a ki n g at t h o s e pr o gr a ms “is

irr el e v a nt h er e, gi v e n t h at t h e G o v er n m e nt h as n ot ass ert e d t h at N o v artis p ai d d o ct ors

a b o v e m ar k et f or b o n a fi d e s p e a k er e v e nt s ”, b ut r at h er h as ass ert e d t h at “ N o v artis us e d

s h a m e v e nt s t o f u n n el c a s h s p e a ki n g f e e s t o ‘s p e a k ers’ i n a n att e m pt t o i n d u c e t h e m t o

pr es cri b e N o v artis dr u gs. ” G o v’t MI L at 2 8; s e e G o v’t Tri al M e m. at 9- 1 1. B ut t h e

G o v er n m e nt’s all e g ati o ns a n d c urr e nt c h ar a ct eri z ati o n of N P C’s c o n d u ct d o n ot bi n d

N P C, w hi c h is e ntitl e d t o d ef e n d it s elf b y off eri n g e vi d e n c e t h at it p ai d s p e a k er s f airl y f or

t h e l e giti m at e s er vi c es t h e y pr o vi d e d at N P C pr o m oti o n al e v e nt s.

                      Si g nifi c a ntl y, t h e G o v er n m e nt’s r e q u est e d r eli ef is i n c o nsist e nt wit h it s

b ur d e n u n d er t h e A K S t o pr o v e t h at t h e h o n or ari a t h at N P C off er e d d o ct ors c o nstit ut e d

“r e m u n er ati o n ” b y r ef er e n c e t o t h e f air m ar k et v al u e of t h o s e p a y m e nt s. T h e A K S

pr o hi bit s a n y p ers o n fr o m k n o wi n gl y or willf ull y “ off er[i n g] t o p a y a n y r e m u n er ati o n

. . . t o a n y p ers o n t o i n d u c e s u c h p ers o n . . . t o r ef er a n i n di vi d u al t o a p ers o n f or t h e

f ur nis hi n g or arr a n gi n g f or t h e f ur nis hi n g of a n y it e m or s er vi c e f or w hi c h p a y m e nt m a y

b e m a d e i n w h ol e or i n p art u n d er a F e d er al h e alt h c ar e pr o gr a m. ” 2 8 U. S. C. § 1 3 2 0 a-

7 b( b)( 2)( A). R e m u n er ati o n, i n t ur n, is d efi n e d t o i n cl u d e “tr a nsf ers of it e ms or s er vi c e s

f or fr e e or f or ot h er t h a n f air m ar k et v al u e. ” 4 2 U. S. C. § 1 3 2 0 a- 7 a(i)( 6) ( e m p h asis


      16
           S e e J oi nt Pr o p o s e d I nstr. A- 2 ( “ A c c or di n g t o Pl ai ntiffs, t h es e bri b e s c a m e i n
diff er e nt f or ms, i n cl u di n g c as h p a y m e nt s, c all e d h o n or ari a, w hi c h N o v artis p ai d t o
d o ct ors w h o w er e hir e d t o s p e a k at t h eir pr o gr a ms, as w ell a s e x p e nsi v e m e als, al c o h ol,
gift s, a n d e nt ert ai n m e nt. ”); J oi nt Pr o p o s e d I nstr. D- 1 ( “ Pl ai ntiffs all e g e i n t his l a ws uit
t h at b et w e e n J a n u ar y 2 0 0 2 a n d N o v e m b er 2 0 1 1, N o v artis off er e d or p ai d ill e g al bri b e s t o
d o ct ors i n t h e f or m of h o n or ari a, m e als, gift s a n d e nt ert ai n m e nt i n or d er t o g et t h o s e
d o ct ors t o pr es cri b e N o v artis m e di c ati o ns. ”).
                                                                                                                                      38
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 45 of 51



a d d e d). It f oll o w s t h at “[t] o pr o v e t h at a d ef e n d a nt off er e d or p ai d r e m u n er ati o n, t h e

pl ai ntiff m u st c o m p ar e t h e c o ntr a ct e d r at es wit h f air m ar k et v al u e. ” Bi n g h a m v. B a y c ar e

H e alt h S ys., N o. 8: 1 4- c v- 7 3- T- 2 3J S S, 2 0 1 6 W L 8 7 3 9 0 5 6, at * 6 ( M. D. Fl a. D e c. 1 6,

2 0 1 6); a c c or d U nit e d St at es e x r el. F air L a b. Pr a cs. Ass o cs. v. Q u est Di a g n o sti cs I n c.,

N o. 0 5 Ci v. 5 3 9 3 ( R P P), 2 0 1 1 W L 1 3 3 0 5 4 2, at * 2 ( S. D. N. Y. A pr. 5, 2 0 1 1) ( “ T h e A K S

d efi n es ‘r e m u n er ati o n’ as i n cl u di n g ‘tr a nsf ers of it e ms or s er vi c es f or fr e e or f or ot h er

t h a n f air m ar k et v al u e.’ ” ( cit ati o n o mitt e d)), aff’ d, 7 3 4 F. 3 d 1 5 4 ( 2 d Cir. 2 0 1 3); Kl a c z a k

v. C o ns ol. M e d. Tr a ns p., 4 5 8 F. S u p p. 2 d 6 2 2, 6 7 8- 7 9 ( N. D. Ill. 2 0 0 6) ( “I n t h e c o nt e xt of

t h e [ A K S], c o urt s us e ‘f air m ar k et v al u e’ a s t h e g a u g e of v al u e w h e n ass essi n g t h e

r e m u n er ati o n el e m e nt of t h e off e ns e. ”).

                      F or e x a m pl e, i n U nit e d St at es e x r el. Br o w n v. C el g e n e C or p., 2 2 6 F.

S u p p. 3 d 1 0 3 2 ( C. D. C al. 2 0 1 6), t h e c o urt gr a nt e d s u m m ar y j u d g m e nt o n F C A cl ai ms i n

f a v or of a p h ar m a c e uti c al m a n uf a ct ur er, w h er e, as h er e, t h e G o v er n m e nt all e g e d t h at

h o n or ari a p ai d b y t h e m a n uf a ct ur er t o s p e a k ers w er e i nst e a d bri b e s t o i n d u c e t h e s p e a k ers

t o pr es cri b e t h e d ef e n d a nt’s m e di ci n e s i n vi ol ati o n of t h e A K S. As t h e c o urt e x pl ai n e d,

s u m m ar y j u d g m e nt w as w arr a nt e d b e c a us e t h e d ef e n d a nt’s h o n or ari a p a y m e nt s w er e n ot

“ e x c essi v e c o m p ar e d t o t h e h o n or ari a pr o vi d e d b y ot h er p h ysi ci a n s p e a k er pr o gr a ms ”.

I d. at 1 0 5 4.

                      T h e G o v er n m e nt att e m pt s t o disti n g uis h Br o w n b y r el yi n g o n d et ails

s u p p orti n g t h e Br o w n c o urt’s s u m m ar y j u d g m e nt d et er mi n ati o n, s u c h as t h e a bs e n c e of

f a ct iss u e s c o n c er ni n g a p pr o pri at e v e n u e s. G o v’t Tri al M e m. at 9- 1 0. T h o s e disti n cti o ns

ar e irr el e v a nt h er e b e c a us e N P C is n ot s e e ki n g s u m m ar y j u d g m e nt, b ut r at h er is s e e ki n g

t o d ef e n d it s elf at tri al a g ai nst t h e G o v er n m e nt’s all e g ati o ns t h at h o n or ari a w er e bri b es b y

                                                                                                                                   39
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 46 of 51



ar g ui n g t h at N P C p ai d d o ct ors f air m ar k et v al u e f or s er vi c es pr o vi d e d. I n d e e d, u n d er t h e

A K S, t h e G o v er n m e nt’s c o nt e nti o n t h at N P C’s h o n or ari a p a y m e nt s t o s p e a k ers

c o nstit ut e d “r e m u n er ati o n ” i n vi ol ati o n of t h e A K S n e c ess aril y r e q uir e s t h e j ur y t o

c o nsi d er t h e f a ct q u esti o n of w h et h er t h o s e p a y m e nt s w er e “ e x c e ssi v e ”, i. e., w h et h er t h e

p a y m e nt s e x c e e d e d f air m ar k et v al u e. Br o w n, 2 2 6 F. S u p p. 3 d at 1 0 5 4.

                      E q u all y u n a v aili n g is t h e G o v er n m e nt’s att e m pt t o disti n g uis h t h e

a ut h oriti es t h at N P C cit es i n it s pr o p o s e d j ur y c h ar g es o n t h e gr o u n d t h at t h e “ all e g e d

bri b e[s i n t h o s e c as es] t o o k t h e f or m of a n o v er p a y m e nt or a n u n d er c h ar g e ”. G o v’t Tri al

M e m. at 1 0- 1 1. T h at is pr e cis el y h o w t h e G o v er n m e nt h as c h ar a ct eri z e d h o n or ari a t h at

N P C p ai d t o s p e a k ers i n t his c as e. F or e x a m pl e, i n it s o p p o siti o n t o N P C’s m oti o n f or

s u m m ar y j u d g m e nt, t h e G o v er n m e nt v ari o usl y r ef err e d t o “ m assi v e s p e a k er f e e s ”,

“s u bst a nti al h o n or ari a ” a n d “ hi g h h o n or ari a ”. S e e M e m. of L a w i n O p p’ n t o D ef.’s M ot.

f or S u m m. J., E C F N o. 2 3 0, at 1, 2, 9 ( e m p h asis a d d e d). A n d o n e of t h e G o v er n m e nt’s

e x p ert s, Dr. M c M a h o n, o pi n e d i n his r e p ort t h at o n e of t h e “i n di ci a ” t h at N P C s p e a k er

pr o gr a ms “l a c k[ e d] e d u c ati o n al v al u e or p ur p o s e ” w as t h e “ e x c essi v e c o m p e ns ati o n ” p ai d

t o s p e a k ers.   M c M a h o n R e p. ¶ ¶ 8 6- 9 1 ( e m p h a sis a d d e d). T h e G o v er n m e nt’s a n d

Dr. M c M a h o n’s us e of t h es e d es cri pt ors s u g g est s t h at t h e G o v er n m e nt i nt e n d s t o

i ntr o d u c e e vi d e n c e t h at t h e h o n or ari a N P C p ai d t o s p e a k ers w as “ m a ssi v e ”, “s u bst a nti al ”,

hi g h ” or “ e x c e ssi v e ” —i n ot h er w or ds, t h at t h e y e x c e e d e d f air m ar k et v al u e. N P C s h o ul d

b e p er mitt e d t o r e b ut t h at ar g u m e nt.

                      I n a n y e v e nt, t h e G o v er n m e nt’s p o siti o n o n t his m oti o n — “t h at t h e s p e a k er

a n d r o u n dt a bl e e v e nt s w er e s h a ms a n d t h at N P C w as si m pl y pr o vi di n g c as h a n d

e xtr a v a g a nt m e als t o d o ct ors t o i n d u c e t h e m t o pr es cri b e N o v artis dr u gs ”, G o v’t Tri al

                                                                                                                                  40
       Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 47 of 51



M e m. at 9 —is j ust a n ot h er w a y of s a yi n g t h at t h e f air m ar k et v al u e of t h e s er vi c es

pr o vi d e d b y t h e p arti ci p ati n g d o ct ors w as z er o, a n d, t h er ef or e, t h at t h e h o n or ari a

p a y m e nt s i n t h eir e ntir et y c o nstit ut e d o v er p a y m e nt s.   W hi c h e v er p o siti o n t h e

G o v er n m e nt ulti m at el y t a k es at tri al, N P C is e ntitl e d t o r e b ut t h e G o v er n m e nt’s ar g u m e nt

wit h e vi d e n c e t h at it p ai d h o n or ari a i n a m o u nt s c o nsist e nt wit h t h e f air m ar k et v al u e of

t h e s er vi c e s pr o vi d e d b y s p e a k ers at it s pr o gr a ms.

                      E v e n asi d e fr o m t h e G o v er n m e nt’s affir m ati v e b ur d e n t o pr o v e t h e

el e m e nt of r e m u n er ati o n, as t h e G o v er n m e nt a c k n o wl e d g e s, t h e A K S e x pr essl y pr o vi d es

a s af e h ar b or f or p ers o n al s er vi c es a n d m a n a g e m e nt c o ntr a ct s. S e e 4 2 C. F. R. §

1 0 0 1. 9 5 2( d); D ef.’s Pr o p o s e d I nstr. D- 1 1; G o v’t Tri al M e m. at 1 1. T h at pr o visi o n st at es

t h at “‘r e m u n er ati o n’ d o es n ot i n cl u d e a n y p a y m e nt m a d e b y a pri n ci p al t o a n a g e nt ” if

c ert ai n c o n diti o ns ar e m et, i n cl u di n g t h at “[t] h e a g gr e g at e c o m p e ns ati o n p ai d t o t h e a g e nt

o v er t h e t er m of t h e a gr e e m e nt is s et i n a d v a n c e, is c o nsist e nt wit h f air m ar k et v al u e i n

ar ms-l e n gt h tr a ns a cti o ns a n d is n ot d et er mi n e d i n a m a n n er t h at t a k es i nt o a c c o u nt t h e

v ol u m e or v al u e of a n y r ef err als or b usi n ess g e n er at e d b et w e e n t h e p arti e s f or w hi c h

p a y m e nt m a y b e m a d e i n w h ol e or i n p art u n d er M e di c ar e, M e di c ai d, or ot h er F e d er al

h e alt h c ar e pr o gr a ms. ” 4 2 C. F. R. § 1 0 0 1. 9 5 2( d)( 5) ( e m p h a sis a d d e d). T h us, t h e f air

m ar k et v al u e of t h e s er vi c e s t h at s p e a k ers pr o vi d e d t o N P C is als o a n el e m e nt of t h e s af e

h ar b or d ef e ns e t h at N P C i nt e n d s t o pr es e nt a n d t h e j ur y will h a v e t o c o nsi d er.

1 2.       T h e G o v e r n m e nt’s M I L # 1 2 — T o P r e cl u d e A r g u m e nt t h at N P C Is O nl y
           Li a bl e f o r t h e C o n d u ct of E m pl o y e e s “ wit h A ut h o rit y ” — S h o ul d B e D e ni e d

                      T h e G o v er n m e nt’s MI L # 1 2 pr o c e e ds fr o m t h e f als e pr e mis e t h at N P C

s e e ks t o li mit li a bilit y t o a ct s of it s “ m a n a g ers or s e ni or e x e c uti v es ”. G o v’t MI L at 2 8.

N P C d o es n ot dis p ut e “t h at a n e m pl o y er is li a bl e u n d er t h e F C A f or t h e c o n d u ct of a n y
                                                                                                                                  41
       Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 48 of 51



e m pl o y e e a cti n g wit hi n t h e s c o p e of his or h er e m pl o y m e nt. ” I d. H o w e v er, it is w ell

s ettl e d t h at, u n d er t h e F C A, “‘ c oll e cti v e k n o wl e d g e’ pr o vi d e s a n i n a p pr o pri at e b asis f or

pr o of of s ci e nt er. ” U nit e d St at es v. S ci e n c e A p pli c ati o ns I nt’l C or p., 6 2 6 F. 3 d 1 2 5 7,

1 2 7 4 ( D. C. Cir. 2 0 1 0). I n ot h er w or ds, t h e G o v er n m e nt c a n n ot all e g e a v ast n ati o n wi d e

s c h e m e t o d efr a u d a n d t h e n s e e k t o “‘ pr o v e s ci e nt er b y pi e ci n g t o g et h er s cr a ps of

‘i n n o c e nt’ k n o wl e d g e h el d b y v ari o us c or p or at e offi ci als, e v e n if t h o s e offi ci als n e v er

h a d c o nt a ct wit h e a c h ot h er or k n e w w h at ot h ers w er e d oi n g i n c o n n e cti o n wit h a cl ai m

s e e ki n g g o v er n m e nt f u n d s’ ”. I d. at 1 2 7 5 ( cit ati o n o mitt e d).

                      T h e G o v er n m e nt d o es n ot dis p ut e t h e f or e g oi n g l e g al pri n ci pl e r e g ar di n g

“ c oll e cti v e k n o wl e d g e ”. I nst e a d, t h e G o v er n m e nt c o nt e n ds t h at t h e l e g al pri n ci pl e d o es

n ot a p pl y i n t his c a s e b e c a u s e “t h e G o v er n m e nt will pr e s e nt e vi d e n c e t h at n u m er o us N P C

e m pl o y e e s a cti n g wit hi n t h e s c o p e of t h eir e m pl o y m e nt k n o wi n gl y a n d willf ull y pr o vi d e d

ki c k b a c k s t o d o ct ors a n d t h er e b y k n o wi n gl y c a u s e d f als e cl ai ms t o b e s u b mitt e d t o

f e d er al h e alt h c ar e pr o gr a ms f or N P C dr u gs t h at t h es e d o ct ors l at er wr ot e. ” G o v’t Tri al

M e m. at 1 5. T h e G o v er n m e nt’s c h ar a ct eri z ati o n of t h e e vi d e n c e c o nstit ut es ar g u m e nt

r el ati n g t o a f a ct iss u e f or a pr o p erl y i nstr u ct e d j ur y t o r es ol v e.    W h at t h e G o v er n m e nt

cl ai ms it will pr o v e c a n n ot b e a b asis f or e x cl u di n g c o ntr ar y r e b utt al e vi d e n c e, a n d d o es

n ot o b vi at e t h e n e e d f or t h e C o urt t o i nstr u ct t h e j ur y pr o p erl y o n t h e l a w. A c c or di n gl y,

t h e G o v er n m e nt’s MI L # 1 2 s h o ul d b e d e ni e d.

1 3.       T h e G o v e r n m e nt’s M I L # 1 3 — T o E x cl u d e E vi d e n c e a n d A r g u m e nt as t o
           W h et h e r N o v a rtis S p e cifi c all y I nt e n d e d a G o v e r n m e nt H e alt h C a r e P r o g r a m
           t o P a y f o r P r e s c ri pti o ns R es ulti n g f r o m B ri b es — S h o ul d B e D e ni e d

                      I n MI L # 1 3, t h e G o v er n m e nt s e e ks t o e x cl u d e e vi d e n c e a n d ar g u m e nt

a b o ut w h et h er N P C k n e w t h at a G o v er n m e nt h e alt h c ar e pr o gr a m w o ul d m a k e p a y m e nt s


                                                                                                                                      42
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 49 of 51



f or pr es cri pti o ns r es ulti n g fr o m N P C’s all e g e d vi ol ati o ns of t h e A K S. T h e G o v er n m e nt’s

m oti o n i g n or es t h e f u n d a m e nt al el e m e nt s of it s F C A cl ai ms a n d mis c o nstr u es t h e A K S.

                     T h e G o v er n m e nt ass ert s cl ai ms u n d er t h e F C A, r at h er t h a n dir e ctl y u n d er

t h e A K S, w hi c h d o es n ot pr o vi d e f or ci vil li a bilit y. T h e F C A pr o vi d es f or ci vil li a bilit y

a g ai nst a n y p ers o n w h o “ k n o wi n gl y pr es e nt s, or c a us es t o b e pr es e nt e d, a f als e or

fr a u d ul e nt cl ai m f or p a y m e nt or a p pr o v al ” t o t h e G o v er n m e nt. 3 1 U. S. C. § 3 7 2 9

( a)( 1)( A). F e d er al l a w pr o vi d e s t h at “ a cl ai m t h at i n cl u d e s it e ms or s er vi c es r es ulti n g

fr o m a vi ol ati o n of [t h e A K S] c o nstit ut es a f als e or fr a u d ul e nt cl ai m f or p ur p o s es of [t h e

F C A] ”. 4 2 U. S. C. § 1 3 2 0 a- 7 b( g). B ut n ot hi n g i n f e d er al l a w o b vi at es t h e n e e d f or t h e

G o v er n m e nt t o pr o v e, u n d er t h e F C A, t h at N P C “ k n o wi n gl y ” c a us e d a f als e or fr a u d ul e nt

cl ai m “t o b e pr es e nt e d ” t o t h e G o v er n m e nt. S e e U nit e d St at es e x r el. St erli n g v. H e alt h

I ns. Pl a n of Gr e at er N e w Y or k, I n c., N o. 0 6 Ci v. 1 1 4 1 ( P A C), 2 0 0 8 W L 4 4 4 9 4 4 8, at * 3

( S. D. N. Y. S e pt. 3 0, 2 0 0 8) ( “ Pr es e nt m e nt of t h e f als e cl ai m t o t h e U nit e d St at es

G o v er n m e nt is a r e q uir e m e nt of s u bs e cti o n ( a)( 1). ”). T o pr o v e t h at el e m e nt, t h e

G o v er n m e nt m u st s h o w t h at N P C h a d “ a ct u al k n o wl e d g e ” or a ct e d i n “ d eli b er at e

i g n or a n c e ” or “r e c kl e ss disr e g ar d ” a b o ut w h et h er f als e or fr a u d ul e nt cl ai ms w er e b ei n g

s u b mitt e d t o t h e G o v er n m e nt. 3 1 U. S. C. § 3 7 2 9( b)( 1)( A). T h e G o v er n m e nt c a n n ot

s atisf y t his b ur d e n wit h o ut s h o wi n g t h at N P C k n e w pr es cri pti o ns w o ul d b e pr es e nt e d t o

G o v er n m e nt h e alt h c ar e pr o gr a ms.

                     I n a n y e v e nt, e v e n a si d e fr o m t h e el e m e nt s of t h e F C A, t h e G o v er n m e nt

mis c o nstr u es t h e A K S, w hi c h i n d e p e n d e ntl y r e q uir es t h e G o v er n m e nt t o pr o v e t h at N P C

i nt e n d e d t h at f als e cl ai ms b e pr es e nt e d t o t h e G o v er n m e nt as disti n ct fr o m pri v at e p a y ors.

I n U nit e d St at es e x r el. Ki n g v. S ol v a y P h ar ms., I n c., 8 7 1 F. 3 d 3 1 8 ( 5t h Cir. 2 0 1 7), t h e

                                                                                                                                 43
       Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 50 of 51



c o urt h el d t h at “[ b] e c a u s e A K S li a bilit y is li mit e d t o pr es cri pti o ns t h at w er e r ei m b urs e d

b y t h e g o v er n m e nt, n ot pri v at e p arti e s, s atisf yi n g t h e s ci e nt er r e q uir e m e nt of ‘ willf ull y’

r e q uir es e vi d e n c e i n di c ati n g t h at S ol v a y i nt e n d e d M e di c ai d t o p a y f or t h es e

pr es cri pti o ns. ” I d. at 3 2 2 n. 1 2 (i nt er n al cit ati o n o mitt e d). T h e c o urt affir m e d s u m m ar y

j u d g m e nt o n b e h alf of t h e d ef e n d a nt w h er e “it w o ul d b e s p e c ul ati o n t o i nf er t h at S ol v a y

s p e cifi c all y i nt e n d e d s u c h pr es cri pti o ns t o b e r ei m b urs e d b y M e di c ai d. ” I d. 1 7

                         T h us, t h e a p pli c a bl e st at ut es a n d c as e l a w pl ai nl y r e q uir e pr o of t h at N P C

k n e w t h at G o v er n m e nt h e alt h c ar e pr o gr a ms w o ul d p a y f or pr es cri pti o ns r es ulti n g fr o m

all e g e d bri b es. A bs e nt s u c h pr o of, t h er e w o ul d b e n ot hi n g b ut “s p e c ul ati o n t o i nf er t h at

[ N P C] s p e cifi c all y i nt e n d e d s u c h pr es cri pti o ns [ writt e n b y d o ct ors w h o att e n d e d s p e a k er

or r o u n dt a bl e pr o gr a ms] t o b e r ei m b urs e d ” b y t h e G o v er n m e nt. Ki n g, 8 7 1 F. 3 d at 3 2 2

n. 1 2.

1 4.           T h e G o v e r n m e nt’s M I L # 1 4 T o E x cl u d e R ef e r e n c e t o T r e bl e D a m a g es a n d
               Ci vil P e n alti es

                         N P C d o es n ot a nti ci p at e r ef erri n g t o tr e bl e d a m a g e s or ci vil p e n alti es at

tri al.




          17
             T h e G o v er n m e nt c o nt e n ds t h at Ki n g is i n c o nsist e nt wit h t h e Fift h Cir c uit’s
pr e vi o us d e cisi o n i n U nit e d St at es v. Mil es, 3 6 0 F. 3 d 4 7 2 ( 5t h Cir. 2 0 0 4). G o v’t Tri al
M e m. at 1 6 n. 2. T o t h e c o ntr ar y, Ki n g a n d Mil e s ar e c o nsist e nt. I n Mil e s, t h e c o urt
st at e d t h at t h e A K S “ cri mi n ali z es t h e p a y m e nt of a n y f u n d s or b e n efit s d e si g n e d t o
e n c o ur a g e a n i n di vi d u al t o r ef er a n ot h er p art y t o a M e di c ar e pr o vi d er f or s er vi c e s t o b e
p ai d f or b y t h e M e di c ar e pr o gr a m ”. I d. at 4 7 9. T h e c o urt h el d t h at t h er e w as n o iss u e
w h et h er t h e d ef e n d a nt s’ p a y m e nt s t o a p u bli c r el ati o ns fir m w er e f or s er vi c e s t o b e p ai d
b y M e di c ar e b e c a u s e t h o s e p a y m e nt s “ w er e b as e d o n t h e n u m b er of M e di c ar e p ati e nt s
t h at [ d ef e n d a nt s] s e c ur e d fr o m [t h e p u bli c r el ati o ns fir m’s] a cti viti e s ”. I d. at 4 8 0. T h e
c o urt n e v ert h el e ss r e v ers e d t h e d ef e n d a nt s’ c o n vi cti o ns b e c a u s e t h e p a y m e nt s “ w er e n ot
m a d e t o t h e r el e v a nt d e cisi o n m a k er as a n i n d u c e m e nt or ki c k b a c k f or s e n di n g p ati e nt s ”.
I d.
                                                                                                                                     44
     Case 1:11-cv-00071-PGG Document 327 Filed 04/22/19 Page 51 of 51



                                                     C O N C L U SI O N

                     F or t h e f or e g oi n g r e as o ns, N P C r es p e ctf ull y r e q u e st s t h at t h e C o urt d e n y

t h e G o v er n m e nt’s m oti o ns o n t h eir m erit s or, i n t h e i nst a n c e s w h er e N P C d o es n ot i nt e n d

t o off er t h e c h all e n g e d e vi d e n c e, as m o ot.

D at e: A pril 2 2, 2 0 1 8

                                                                             R es p e ctf ull y s u b mitt e d,

                                                                                /s/ E v a n R. C h esl er
                                                                                 E v a n R. C h e sl er
                                                                                R a c h el G. S k aistis
                                                                                B e nj a mi n Gr u e nst ei n
                                                                                D a m aris H er n á n d e z
                                                                                  C R A V A T H, S W AI N E & M O O R E L L P
                                                                                   W orl d wi d e Pl a z a
                                                                                 8 2 5 Ei g ht h A v e n u e
                                                                                  N e w Y or k, N Y 1 0 0 1 9
                                                                                 T el. N o.: ( 2 1 2) 4 7 4- 1 0 0 0
                                                                                 E m ail: e c h esl er @ cr a v at h. c o m

                                                                                   Mi c h a el A. R o g off
                                                                                   M a n vi n S. M a y ell
                                                                                 S a m u el L o n er g a n
                                                                                A n dr e w B a u er
                                                                                  A R N OL D & P O RT E R K A YE S C H OLE R LLP
                                                                                 2 5 0 W est 5 5t h Str e et
                                                                                  N e w Y or k, N Y 1 0 0 1 9
                                                                                 T el. N o.: ( 2 1 2) 8 3 6- 8 0 0 0

                                                                                C o u ns el f or D ef e n d a nt
                                                                                N o v artis P h a r m a c e uti c als C o r p or ati o n




                                                                                                                                    45
